Exhibit 10.1

 

 

[Published CUSIP Number:                          ]

 

 

CREDIT AGREEMENT

 

Dated as of July 15, 2005

 

among

 

AMPHENOL CORPORATION,

as a Borrower and a Guarantor

 

and

 

CERTAIN OF ITS SUBSIDIARIES,

as Designated Borrowers,

 

and

 

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

 

BANC OF AMERICA SECURITIES LLC and

WACHOVIA CAPITAL MARKETS, LLC

as

Joint Lead Arrangers and Joint Book Managers

 

and

 

DEUTSCHE BANK SECURITIES INC.

as Joint Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

 

1.02

Other Interpretive Provisions

 

1.03

Accounting Terms

 

1.04

Exchange Rates; Currency Equivalents

 

1.05

Additional Alternative Currencies

 

1.06

Change of Currency

 

1.07

Times of Day

 

1.08

Letter of Credit Amounts

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Committed Loans

 

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

2.03

Letters of Credit

 

2.04

Swing Line Loans

 

2.05

Prepayments

 

2.06

Termination or Reduction of Commitments

 

2.07

Repayment of Loans

 

2.08

Interest

 

2.09

Fees

 

2.10

Computation of Interest and Fees

 

2.11

Evidence of Debt

 

2.12

Payments Generally; Administrative Agent’s Clawback

 

2.13

Sharing of Payments by Lenders

 

2.14

Designated Borrowers

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-12460_1ex10d1.htm#Articleiii_020910]

 

3.01 [a05-12460_1ex10d1.htm#a3_01_021017]

Taxes [a05-12460_1ex10d1.htm#a3_01_021017]

 

3.02 [a05-12460_1ex10d1.htm#a3_02_021028]

Illegality [a05-12460_1ex10d1.htm#a3_02_021028]

 

3.03 [a05-12460_1ex10d1.htm#a3_03_021032]

Inability to Determine Rates [a05-12460_1ex10d1.htm#a3_03_021032]

 

3.04 [a05-12460_1ex10d1.htm#a3_04_021059]

Increased Costs [a05-12460_1ex10d1.htm#a3_04_021059]

 

3.05 [a05-12460_1ex10d1.htm#a3_05_021136]

Compensation for Losses [a05-12460_1ex10d1.htm#a3_05_021136]

 

3.06 [a05-12460_1ex10d1.htm#a3_06_021148]

Mitigation Obligations; Replacement of Lenders
[a05-12460_1ex10d1.htm#a3_06_021148]

 

3.07 [a05-12460_1ex10d1.htm#a3_07_021152]

Survival [a05-12460_1ex10d1.htm#a3_07_021152]

 

 

 

 

ARTICLE IV GUARANTY [a05-12460_1ex10d1.htm#Articleiv_021155]

 

4.01 [a05-12460_1ex10d1.htm#a4_01_021157]

The Guaranty [a05-12460_1ex10d1.htm#a4_01_021157]

 

4.02 [a05-12460_1ex10d1.htm#a4_02_021227]

Obligations Unconditional [a05-12460_1ex10d1.htm#a4_02_021227]

 

4.03 [a05-12460_1ex10d1.htm#a4_03_021239]

Reinstatement [a05-12460_1ex10d1.htm#a4_03_021239]

 

4.04 [a05-12460_1ex10d1.htm#a4_04_021245]

Certain Additional Waivers [a05-12460_1ex10d1.htm#a4_04_021245]

 

4.05 [a05-12460_1ex10d1.htm#a4_05_021257]

Remedies [a05-12460_1ex10d1.htm#a4_05_021257]

 

4.06 [a05-12460_1ex10d1.htm#a4_06_021305]

Rights of Contribution [a05-12460_1ex10d1.htm#a4_06_021305]

 

4.07 [a05-12460_1ex10d1.htm#a4_07_021309]

Guarantee of Payment; Continuing Guarantee [a05-12460_1ex10d1.htm#a4_07_021309]

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a05-12460_1ex10d1.htm#Articlev_021315]

 

5.01 [a05-12460_1ex10d1.htm#a5_01_033410]

Conditions of Initial Credit Extension [a05-12460_1ex10d1.htm#a5_01_033410]

 

 

i

--------------------------------------------------------------------------------


 

5.02 [a05-12460_1ex10d1.htm#a5_02_021337]

Conditions to all Credit Extensions [a05-12460_1ex10d1.htm#a5_02_021337]

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES
[a05-12460_1ex10d1.htm#Articlevi_021344]

 

6.01 [a05-12460_1ex10d1.htm#a6_01_021347]

Existence, Qualification and Power; Compliance with Laws
[a05-12460_1ex10d1.htm#a6_01_021347]

 

6.02 [a05-12460_1ex10d1.htm#a6_02AuthorizationNoContravention_021412]

Authorization; No Contravention
[a05-12460_1ex10d1.htm#a6_02AuthorizationNoContravention_021412]

 

6.03 [a05-12460_1ex10d1.htm#a6_03FinancialStatements_021418]

Financial Statements; No Internal Control Event
[a05-12460_1ex10d1.htm#a6_03FinancialStatements_021418]

 

6.04 [a05-12460_1ex10d1.htm#a6_04NoMaterialAdverseEffect_021432]

No Material Adverse Effect
[a05-12460_1ex10d1.htm#a6_04NoMaterialAdverseEffect_021432]

 

6.05 [a05-12460_1ex10d1.htm#a6_05OwnershipOfPropertyLiens_021436]

Ownership of Property; Liens
[a05-12460_1ex10d1.htm#a6_05OwnershipOfPropertyLiens_021436]

 

6.06 [a05-12460_1ex10d1.htm#a6_06Litigation_021439]

Litigation [a05-12460_1ex10d1.htm#a6_06Litigation_021439]

 

6.07 [a05-12460_1ex10d1.htm#a6_07Taxes_021445]

Taxes [a05-12460_1ex10d1.htm#a6_07Taxes_021445]

 

6.08 [a05-12460_1ex10d1.htm#a6_08GovernmentRegulation_021457]

Government Regulation [a05-12460_1ex10d1.htm#a6_08GovernmentRegulation_021457]

 

6.09 [a05-12460_1ex10d1.htm#a6_09EmployeeBenefitPlans_021504]

Employee Benefit Plans [a05-12460_1ex10d1.htm#a6_09EmployeeBenefitPlans_021504]

 

6.10 [a05-12460_1ex10d1.htm#a6_10EnvironmentalProtection_021523]

Environmental Protection
[a05-12460_1ex10d1.htm#a6_10EnvironmentalProtection_021523]

 

6.11 [a05-12460_1ex10d1.htm#a6_11Disclosure_021528]

Disclosure [a05-12460_1ex10d1.htm#a6_11Disclosure_021528]

 

6.12 [a05-12460_1ex10d1.htm#a6_12RepresentationsAsToForeignOb_021532]

Representations as to Foreign Obligors
[a05-12460_1ex10d1.htm#a6_12RepresentationsAsToForeignOb_021532]

 

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS [a05-12460_1ex10d1.htm#Articlevii_021601]

 

7.01 [a05-12460_1ex10d1.htm#a7_01FinancialStatementsAndOtherR_021605]

Financial Statements and Other Reports
[a05-12460_1ex10d1.htm#a7_01FinancialStatementsAndOtherR_021605]

 

7.02 [a05-12460_1ex10d1.htm#a7_02PreservationOfExistenceEtc_021728]

Preservation of Existence, Etc.
[a05-12460_1ex10d1.htm#a7_02PreservationOfExistenceEtc_021728]

 

7.03 [a05-12460_1ex10d1.htm#a7_03PaymentOfTaxesAndClaimsTaxCo_021736]

Payment of Taxes and Claims; Tax Consolidation
[a05-12460_1ex10d1.htm#a7_03PaymentOfTaxesAndClaimsTaxCo_021736]

 

7.04 [a05-12460_1ex10d1.htm#a7_04MaintenanceOfPropertiesInsur_021747]

Maintenance of Properties; Insurance
[a05-12460_1ex10d1.htm#a7_04MaintenanceOfPropertiesInsur_021747]

 

7.05 [a05-12460_1ex10d1.htm#a7_05InspectionRights_021751]

Inspection Rights; Lender Meeting
[a05-12460_1ex10d1.htm#a7_05InspectionRights_021751]

 

7.06 [a05-12460_1ex10d1.htm#a7_06ComplianceWithLaws_021755]

Compliance with Laws [a05-12460_1ex10d1.htm#a7_06ComplianceWithLaws_021755]

 

7.07 [a05-12460_1ex10d1.htm#a7_07AdditionalSubsidiaryGuaranto_021759]

Additional Subsidiary Guarantors
[a05-12460_1ex10d1.htm#a7_07AdditionalSubsidiaryGuaranto_021759]

 

7.08 [a05-12460_1ex10d1.htm#a7_08TransactionsWithAffiliates_021807]

Transactions with Affiliates
[a05-12460_1ex10d1.htm#a7_08TransactionsWithAffiliates_021807]

 

7.09 [a05-12460_1ex10d1.htm#a7_09ConductOfBusiness_021813]

Conduct of Business [a05-12460_1ex10d1.htm#a7_09ConductOfBusiness_021813]

 

7.10 [a05-12460_1ex10d1.htm#a7_10FiscalYear_021817]

Fiscal Year [a05-12460_1ex10d1.htm#a7_10FiscalYear_021817]

 

7.11 [a05-12460_1ex10d1.htm#a7_11UseOfProceeds_021821]

Use of Proceeds [a05-12460_1ex10d1.htm#a7_11UseOfProceeds_021821]

 

 

 

 

ARTICLE VIII NEGATIVE COVENANTS [a05-12460_1ex10d1.htm#Articleviii_021826]

 

8.01 [a05-12460_1ex10d1.htm#a8_01Indebtedness_021831]

Indebtedness [a05-12460_1ex10d1.htm#a8_01Indebtedness_021831]

 

8.02 [a05-12460_1ex10d1.htm#a8_02Liens_021916]

Liens [a05-12460_1ex10d1.htm#a8_02Liens_021916]

 

8.03 [a05-12460_1ex10d1.htm#a8_03InvestmentsJointVentures_021930]

Investments; Joint Ventures
[a05-12460_1ex10d1.htm#a8_03InvestmentsJointVentures_021930]

 

8.04 [a05-12460_1ex10d1.htm#a8_04RestrictedPayments_022002]

Restricted Payments [a05-12460_1ex10d1.htm#a8_04RestrictedPayments_022002]

 

8.05 [a05-12460_1ex10d1.htm#a8_05FinancialCovenants_022017]

Financial Covenants [a05-12460_1ex10d1.htm#a8_05FinancialCovenants_022017]

 

8.06 [a05-12460_1ex10d1.htm#a8_06FundamentalChangesAssetSales_022026]

Fundamental Changes; Asset Sales
[a05-12460_1ex10d1.htm#a8_06FundamentalChangesAssetSales_022026]

 

8.07 [a05-12460_1ex10d1.htm#a8_07AmendmentOfCertainDocuments_022034]

Amendment of Certain Documents
[a05-12460_1ex10d1.htm#a8_07AmendmentOfCertainDocuments_022034]

 

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
[a05-12460_1ex10d1.htm#Articleix_022041]

 

9.01 [a05-12460_1ex10d1.htm#a9_01EventsOfDefault_022044]

Events of Default [a05-12460_1ex10d1.htm#a9_01EventsOfDefault_022044]

 

9.02 [a05-12460_1ex10d1.htm#a9_02RemediesUponEventOfDefault_022104]

Remedies Upon Event of Default
[a05-12460_1ex10d1.htm#a9_02RemediesUponEventOfDefault_022104]

 

9.03 [a05-12460_1ex10d1.htm#a9_03ApplicationOfFunds_022112]

Application of Funds [a05-12460_1ex10d1.htm#a9_03ApplicationOfFunds_022112]

 

 

 

 

ARTICLE X ADMINISTRATIVE AGENT [a05-12460_1ex10d1.htm#Articlex_022129]

 

10.01 [a05-12460_1ex10d1.htm#a10_01AppointmentAndAuthority_022131]

Appointment and Authority
[a05-12460_1ex10d1.htm#a10_01AppointmentAndAuthority_022131]

 

10.02 [a05-12460_1ex10d1.htm#a10_02RightsAsALender_022135]

Rights as a Lender [a05-12460_1ex10d1.htm#a10_02RightsAsALender_022135]

 

10.03 [a05-12460_1ex10d1.htm#a10_03ExculpatoryProvisions_022138]

Exculpatory Provisions
[a05-12460_1ex10d1.htm#a10_03ExculpatoryProvisions_022138]

 

10.04 [a05-12460_1ex10d1.htm#a10_04RelianceByAdministrativeAge_022203]

Reliance by Administrative Agent
[a05-12460_1ex10d1.htm#a10_04RelianceByAdministrativeAge_022203]

 

10.05 [a05-12460_1ex10d1.htm#a10_05DelegationOfDuties_022207]

Delegation of Duties [a05-12460_1ex10d1.htm#a10_05DelegationOfDuties_022207]

 

10.06 [a05-12460_1ex10d1.htm#a10_06ResignationOfAdministrative_022217]

Resignation of Administrative Agent
[a05-12460_1ex10d1.htm#a10_06ResignationOfAdministrative_022217]

 

10.07 [a05-12460_1ex10d1.htm#a10_07NonrelianceOnAdministrative_022223]

Non-Reliance on Administrative Agent and Other Lenders
[a05-12460_1ex10d1.htm#a10_07NonrelianceOnAdministrative_022223]

 

 

ii

--------------------------------------------------------------------------------


 

10.08 [a05-12460_1ex10d1.htm#a10_08NoOtherDutiesEtc_022230]

No Other Duties, Etc. [a05-12460_1ex10d1.htm#a10_08NoOtherDutiesEtc_022230]

 

10.09 [a05-12460_1ex10d1.htm#a10_09AdministrativeAgentMayfileP_022234]

Administrative Agent May File Proofs of Claim
[a05-12460_1ex10d1.htm#a10_09AdministrativeAgentMayfileP_022234]

 

10.10 [a05-12460_1ex10d1.htm#a10_10GuarantyMatters_022308]

Guaranty Matters [a05-12460_1ex10d1.htm#a10_10GuarantyMatters_022308]

 

 

 

 

ARTICLE XI MISCELLANEOUS [a05-12460_1ex10d1.htm#Articlexi_022314]

 

11.01 [a05-12460_1ex10d1.htm#a11_01AmendmentsEtc_022320]

Amendments, Etc. [a05-12460_1ex10d1.htm#a11_01AmendmentsEtc_022320]

 

11.02 [a05-12460_1ex10d1.htm#a11_02NoticesEffectivenessElectro_022334]

Notices; Effectiveness; Electronic Communication
[a05-12460_1ex10d1.htm#a11_02NoticesEffectivenessElectro_022334]

 

11.03 [a05-12460_1ex10d1.htm#a11_03NoWaiverCumulativeRemedies_022358]

No Waiver; Cumulative Remedies
[a05-12460_1ex10d1.htm#a11_03NoWaiverCumulativeRemedies_022358]

 

11.04 [a05-12460_1ex10d1.htm#a11_04ExpensesIndemnityDamageWaiv_022409]

Expenses; Indemnity; Damage Waiver
[a05-12460_1ex10d1.htm#a11_04ExpensesIndemnityDamageWaiv_022409]

 

11.05 [a05-12460_1ex10d1.htm#a11_05PaymentsSetAside_022450]

Payments Set Aside [a05-12460_1ex10d1.htm#a11_05PaymentsSetAside_022450]

 

11.06 [a05-12460_1ex10d1.htm#a11_06SuccessorsAndAssigns_022516]

Successors and Assigns [a05-12460_1ex10d1.htm#a11_06SuccessorsAndAssigns_022516]

 

11.07 [a05-12460_1ex10d1.htm#a11_07TreatmentOfCertainInformati_022555]

Treatment of Certain Information; Confidentiality
[a05-12460_1ex10d1.htm#a11_07TreatmentOfCertainInformati_022555]

 

11.08 [a05-12460_1ex10d1.htm#a11_08RightOfSetoff_022623]

Right of Setoff [a05-12460_1ex10d1.htm#a11_08RightOfSetoff_022623]

 

11.09 [a05-12460_1ex10d1.htm#a11_09InterestRateLimitation_022652]

Interest Rate Limitation
[a05-12460_1ex10d1.htm#a11_09InterestRateLimitation_022652]

 

11.10 [a05-12460_1ex10d1.htm#a11_10CounterpartsIntegrationEffe_022656]

Counterparts; Integration; Effectiveness
[a05-12460_1ex10d1.htm#a11_10CounterpartsIntegrationEffe_022656]

 

11.11 [a05-12460_1ex10d1.htm#a11_11SurvivalOfRepresentationsAn_022700]

Survival of Representations and Warranties
[a05-12460_1ex10d1.htm#a11_11SurvivalOfRepresentationsAn_022700]

 

11.12 [a05-12460_1ex10d1.htm#a11_12Severability_022704]

Severability [a05-12460_1ex10d1.htm#a11_12Severability_022704]

 

11.13 [a05-12460_1ex10d1.htm#a11_13ReplacementOfLenders_022710]

Replacement of Lenders [a05-12460_1ex10d1.htm#a11_13ReplacementOfLenders_022710]

 

11.14 [a05-12460_1ex10d1.htm#a11_14GoverningLawJurisdictionEtc_022721]

Governing Law; Jurisdiction; Etc.
[a05-12460_1ex10d1.htm#a11_14GoverningLawJurisdictionEtc_022721]

 

11.15 [a05-12460_1ex10d1.htm#a11_15WaiverOfJuryTrial_022734]

Waiver of Jury Trial [a05-12460_1ex10d1.htm#a11_15WaiverOfJuryTrial_022734]

 

11.16 [a05-12460_1ex10d1.htm#a11_16UsaPatriotActNotice_022738]

USA PATRIOT Act Notice [a05-12460_1ex10d1.htm#a11_16UsaPatriotActNotice_022738]

 

11.17 [a05-12460_1ex10d1.htm#a11_17JudgmentCurrency_022744]

Judgment Currency [a05-12460_1ex10d1.htm#a11_17JudgmentCurrency_022744]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

Mandatory Cost Formulae

 

2.01

Commitments and Applicable Percentages

 

2.03

Existing Letters of Credit

 

6.01(c)

Subsidiaries

 

6.06

Litigation

 

8.01

Existing Indebtedness

 

8.03

Existing Investments

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

11.06

Processing and Recordation Fees

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C

Revolving Note

 

D

Swing Line Note

 

E

Compliance Certificate

 

F

Assignment and Assumption

 

G

Joinder Agreement

 

H

Designated Borrower Request and Assumption Agreement

 

I

Designated Borrower Notice

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of July 15, 2005,
among AMPHENOL CORPORATION, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), certain Subsidiaries of the Company from time to time party
hereto (each a “Subsidiary Guarantor” and together with the Company, the
“Guarantors”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


 

1.01                        Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Accounts Receivable Facility” means the Existing A/R Facility and any accounts
receivable financing program entered into by the Company and/or any of its
Subsidiaries on terms customary for accounts receivable financings; provided, in
each case, that there is no recourse thereunder against the Company or any of
its Subsidiaries for any default by any account obligor in the payment of its
obligations in connection with the accounts receivable subject to such program,
except to the extent that such recourse is limited substantially to the same
extent as under the Existing A/R Facility as in effect on the Closing Date;
provided, further, that any accounts receivable financing program shall cease to
constitute an “Accounts Receivable Facility” in the event the attributes
described in the foregoing proviso cease to exist with regard to such program.

 

“Accounts Receivable Facility Amount” means, at any time, the principal
component of financing then outstanding under any Accounts Receivable Facility.

 

“Acquisition” means the acquisition by the Company or any of its Subsidiaries
(by purchase or otherwise) in a single transaction or in a series of related
transactions, of all or substantially all of the business, property or fixed
assets of, or at least a majority of the stock or other evidence of beneficial
ownership of, any Person or any division, business unit or line of business of
any Person.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to (i) vote 10% or more of the Voting Stock of such
Person or (ii) direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $100,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 6.12(a).

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time.  If the Commitment of each Lender to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, as of any date, the following percentage per annum,
based upon (a) the most recently publicly announced Debt Rating or (b) the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to
Section 7.01(c) prior to such date, whichever results in the lower Applicable
Rate determined in accordance with the table set forth below:

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

Pricing
Level

 

Debt Rating
or Consolidated
Leverage Ratio

 

Facility Fee

 

Eurocurrency Rate
Loans and Letter
of Credit Fee

 

Base Rate
Loans

 

1

 

> BBB / Baa2 or
< 0.5:1.0

 

0.125

%

0.500

%

0.00

%

2

 

BBB- / Baa3 or
< 1.0:1.0 but
> 0.5:1.0

 

0.150

%

0.600

%

0.00

%

3

 

BB+ / Ba1 or
< 2.0:1.0 but
> 1.0:1.0

 

0.200

%

0.675

%

0.00

%

4

 

BB / Ba2 or
< 2.5:1.0 but
> 2.0:1.0

 

0.250

%

0.875

%

0.00

%

5

 

< BB/Ba2 or
> 2.50:1.0

 

0.300

%

1.075

%

0.00

%

 

The Applicable Rate as of any date shall be determined based upon whichever of
the Debt Rating or the Consolidated Leverage Ratio as of such date results in
the lower Applicable Rate.  Upon notice by the Company of a change in the Debt
Rating pursuant to Section 7.01(k)(i) or receipt by the Administrative Agent of
a Compliance Certificate pursuant to Section 7.01(c) indicating a change in the
Consolidated Leverage Ratio, the Applicable Rate shall be determined based upon
whichever of the most recently publicly announced Debt Rating or the
Consolidated Leverage Ratio identified in the most recently delivered Compliance
Certificate delivered pursuant to Section 7.01(c) results in the lower
Applicable Rate, and any change to the Applicable Rate as a result thereof shall
be effective as of the first Business Day immediately following the date of
delivery by the Company to the Administrative Agent of the notice of a change in
the Debt Rating pursuant to Section 7.01(k)(i) or as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.01(c), as the case may be.  Notwithstanding the foregoing, the
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the earlier of (y) the date a Compliance Certificate is
required to be delivered pursuant to Section 7.01(c) for the fiscal quarter
ending June 30, 2005 or (z) the date of delivery by the Company to the
Administrative Agent of notice of a change in Debt Rating pursuant to
Section 7.01(k)(i) shall be determined based upon Pricing Level 2.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means the sale by the Company or any of its Subsidiaries to any
Third Party of (i) any of the stock or other ownership interests of any of the
Company’s Subsidiaries, (ii) substantially all of the assets of any division or
line of business of the Company or any of its Subsidiaries, or (iii) any other
assets (whether tangible or intangible) of the Company or any of its
Subsidiaries outside of the

 

3

--------------------------------------------------------------------------------


 

ordinary course of business (other than (a) accounts receivable sold pursuant to
any Accounts Receivable Facility permitted by Section 8.01(k) and (b) any other
such assets to the extent that the aggregate value of such assets sold in any
single transaction or related series of transactions is equal to $1,000,000 or
less).

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease and (c) in respect of any Accounts
Receivable Facility, the Accounts Receivable Facility Amount.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Available Amount” means, as of any date of determination, an amount equal to
(i) the aggregate amount of net cash proceeds received by the Company after the
Closing Date in respect of any equity contributions made to the Company by, or
any Equity Issuances of capital stock by the Company to, any Third Party other
than an Unrestricted Subsidiary (other than proceeds from purchases of capital
stock of the Company to the extent such purchases are financed with the proceeds
of Investments permitted under Section 8.03(b)) minus (ii) any proceeds received
by the Company from the issuance of new shares of its common stock to the extent
such proceeds are used as provided in Section 8.04(b).

 

“Available Amount Usage” means, as of any date of determination, an amount equal
to the sum of the aggregate amount of Investments made pursuant to
Section 8.03(g)(ii) as of such date.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and:

 

(a)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means (i) marketable securities (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
Government or (b) issued by any agency of

 

5

--------------------------------------------------------------------------------


 

the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within 24 months after the
date of acquisition thereof; (ii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within 24
months after the date of acquisition thereof and having, at the time of the
acquisition thereof, an investment grade rating generally obtainable from either
S&P or Moody’s; (iii) commercial paper maturing no more than 12 months from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-2 from S&P or at least P-2 from Moody’s; (iv) domestic and
Eurodollar certificates of deposit or bankers’ acceptances maturing within 24
months after the date of acquisition thereof and issued or accepted by any
Lender or by any other commercial bank that has combined capital and surplus of
not less than $250,000,000; (v) repurchase agreements with a term of not more
than 30 days for underlying securities of the types described in clauses (i),
(ii) and (iv) above entered into with any commercial bank meeting the
requirements specified in clause (iv) above or with any securities dealer of
recognized national standing, (vi) shares of investment companies that are
registered under the Investment Company Act of 1940 and that invest solely in
one or more of the types of investments referred to in clauses (i) through
(v) above, and (vii) in the case of any Foreign Subsidiary, high quality,
short-term liquid Investments made by such Foreign Subsidiary in the ordinary
course of managing its surplus cash position in a manner consistent with past
practices.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of an Eligible Assignee, after the date such Eligible Assignee becomes
a party to this Agreement), of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the Voting Stock of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means July 15, 2005.

 

6

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Corporation” has the meaning specified in Section 6.07.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-cash charges for such period, (v) all
non-cash losses for such period, (vi) any expenses or charges incurred in
connection with any Equity Issuances (including upfront fees payable in respect
of bank facilities), (vii) any restructuring charges or reserves or
non-recurring cash charges in an aggregate amount in the case of the cash
portion thereof not to exceed $5,000,000 in any consecutive twelve month period
ending on any date of determination, (viii) any fees and expenses related to
Acquisitions and Investments permitted hereunder and (ix) any deduction for
minority interest expense, minus (b) to the extent included in calculating
Consolidated Net Income for such period, all non-cash income or gains for such
period, all as determined in accordance with GAAP.

 

“Consolidated Funded Indebtedness” means, without duplication, as of any date of
determination, (a) the aggregate stated balance sheet amount of all Indebtedness
of the Company and its Subsidiaries under clauses (a), (b) and (c) of the
definition of “Indebtedness” (but only to the extent, in the case of said clause
(c), of any drawings honored under letters of credit and not yet reimbursed by
the Company or any of its Subsidiaries), as determined on a consolidated basis
in accordance with GAAP plus (b) the Accounts Receivable Facility Amount.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount, fees, charges and related expenses of the Company and its
Subsidiaries in connection with borrowed money (including capitalized interest
and other fees and charges incurred under any Accounts Receivable Facility) or
in connection with the deferred purchase price of assets, but excluding,
however, any interest expense not payable in cash during such period, in each
case to the extent treated as interest in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Company, the ratio of (a) Consolidated EBITDA for the period of
the four prior fiscal quarters ending on such date to (b) Consolidated Interest
Expense for such period, each as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Company, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters ended on
such date.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, Shareholders’ Equity of the
Company and its Subsidiaries on that date (excluding any accumulated other
comprehensive gain or loss on the Company’s consolidated balance sheet).

 

“Consolidated Total Assets” means, as of any date of determination, all assets
of the Company and its Subsidiaries as determined in accordance with GAAP.  

 

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by the Ratings Agencies (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the Rating Agencies and there is a split rating,
then the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest), unless there is a split in Debt Ratings of more than one level, in
which case the Pricing Level that is one level lower than the level of the
higher Debt Rating shall apply.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declaration Date” has the meaning specified in Section 8.04(d).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any

 

8

--------------------------------------------------------------------------------


 

Mandatory Cost) otherwise applicable to such Eurocurrency Rate Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrowers arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Designated Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender (unless a
transfer to such Affiliate would result in increased costs to any Borrower);
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Company (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Company or any of the Company’s Affiliates or Subsidiaries; and
provided further, however, that an Eligible Assignee shall include only a
Lender, an Affiliate of a Lender or another Person, which, through its Lending
Offices, is capable of lending the applicable Alternative Currencies to the
relevant Borrowers without the imposition of any additional Indemnified Taxes.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

9

--------------------------------------------------------------------------------


 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by the
Company or any of its Subsidiaries (i) in the ordinary course of such Person’s
business or (ii) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings relating in any way to
any Environmental Law (for purposes of this definition, “Claims”), including
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (b) any and all Claims by any
Third Party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

 

“Environmental Laws” means any and all applicable present and future laws,
statutes, ordinances, rules, regulations, requirements, restrictions, permits,
orders, and determinations of any governmental authority that have the force and
effect of law, and that pertain to pollution (including hazardous, toxic or
dangerous substances), or protection of natural resources or the environment,
whether federal, state, or local, domestic or foreign including environmental
response laws such as the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 and as the same may be further amended (hereinafter
collectively called “CERCLA”).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by the Company or any Subsidiary to any
Person of shares of its Equity Interests, other than (a) any issuance of shares
of its Equity Interests pursuant to the exercise of options or warrants, (b) any
issuance of shares of its Equity Interests pursuant to the conversion of any
debt securities to equity or the conversion of any class equity securities to
any other class of equity securities, (c) any issuance of options or warrants
relating to its Equity Interests, (d) any issuance by the Company of shares of
its Equity Interests as consideration for a Permitted Acquisition and (e) any
issuance of shares of Equity Interests from a Subsidiary to the Company or any
other Subsidiary.  The term “Equity Issuance” shall not be deemed to include any
Asset Sale.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Internal Revenue Code or (for purposes
of provisions of the Internal Revenue Code relating to Section 412 of the
Internal Revenue Code) Section 414(m) or (o) of the Internal Revenue Code.

 

“ERISA Event” means any of the following events or occurrences if such event or
occurrence could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:  (i) the failure to make a required contribution
to a Pension Plan; (ii) a withdrawal by the Company, any of its Subsidiaries or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan

 

10

--------------------------------------------------------------------------------


 

year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA), or a cessation of operation which is treated as such a withdrawal under
Section 4062(e) of ERISA; (iii) a complete or partial withdrawal by the Company,
any of its Subsidiaries or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization or is insolvent
pursuant to Section 4241 or 4245 of ERISA; (iv) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate, in each case with respect to a Pension Plan or Multiemployer Plan;
(v) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (vi) the
imposition of any liability upon the Company, any of its Subsidiaries or any
ERISA Affiliate under Title IV of ERISA (other than with respect to PBGC
premiums due but not delinquent under Section 4007 of ERISA) upon the Company,
any of its Subsidiaries or any ERISA Affiliate; (vii) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan; (viii) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Plan intended to qualify under Section 401(a) of the Internal Revenue
Code) to qualify under Section 401(a) of the Internal Revenue Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code; or (ix) the
violation of any applicable foreign law, or an event or occurrence that is
comparable to any of the foregoing events or occurrences, in either case with
respect to a Plan that is not subject to regulation under ERISA by reason of
Section 4(b)(4) of ERISA.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Eurocurrency Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or,

 

11

--------------------------------------------------------------------------------


 

in the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which such Borrower is located and
(c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 11.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.01(a).  Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with the last paragraph
of Section 3.01(e).

 

“Existing A/R Facility” means that certain Amended and Restated Receivables
Purchase Agreement dated as of May 19, 1997 by and among Amphenol Funding Corp.,
a Delaware corporation, as seller, the Company, individually and as initial
servicer, Pooled Accounts Receivable Capital Corporation, as purchaser and
Nesbitt Burns Securities, Inc., as agent, as the same may be amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 6, 2003 among the Company, Deutsche Bank Trust Company Americas, as
administrative agent and collateral agent, and the other lenders party thereto.

 

“Existing Letters of Credit” means those letters of credit identified on
Schedule 2.03.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated May 25, 2005, among the Company,
Bank of America, the Joint Lead Arrangers and Wachovia Bank, National
Association.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Obligor” means a Designated Borrower that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

12

--------------------------------------------------------------------------------


 

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the L/C Issuer and (d) the Commitments
shall have expired or been terminated in full.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation of such Person guaranteeing
or intended to guarantee any Indebtedness of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such Indebtedness or (B) to maintain working capital or equity
capital of the Primary Obligor or otherwise to maintain the net worth or
solvency of the Primary Obligor, (iii) to purchase property, Equity Interests or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the Primary Obligor to make payment of such
Indebtedness or (iv) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the Indebtedness in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guarantors” means a collective reference to (a) the Company, in its capacity as
a guarantor of the Designated Borrower Obligations and (b) the Subsidiary
Guarantors.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

 

“Hazardous Materials” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future applicable
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future applicable

 

13

--------------------------------------------------------------------------------


 

Environmental Law because of its hazardous, toxic, or dangerous properties,
including (i) any substance that is a “hazardous substance” under CERCLA (as
defined in the definition of “Environmental Laws”) and (ii) petroleum wastes or
products.

 

“Indebtedness”, as applied to any Person at a particular time, means without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet of
such Person in conformity with GAAP,

 

(c)                                  any obligation incurred by such Person in
connection with banker’s acceptances and the maximum aggregate amount from time
to time available for drawing under all outstanding letters of credit issued for
the account of such Person together, without duplication, with the amount of all
honored but unreimbursed drawings thereunder;

 

(d)                                 all monetary obligations of such Person
under any Swap Contract;

 

(e)                                  all obligations of such Person to pay for
all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA, any trade accounts payable
in the ordinary course of business and earn out obligations related to any
Permitted Acquisitions), including, without limitation, purchase money
Indebtedness, which purchase price (a) is due more than six months from the date
of incurrence of the obligation in respect thereof and (b) would be shown on the
liability side of the balance sheet of such Person in accordance with GAAP;

 

(f)                                    all indebtedness referred to in clauses
(a) through (e) above secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;

 

(g)                                 the Attributable Indebtedness of Synthetic
Lease Obligations and any Accounts Receivable Facility;

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing; and

 

(i)                                     all Indebtedness of the types referred
to in clauses (a) through (g) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Company or any Subsidiary is a general partner or a joint venturer
to the extent the Company or any Subsidiary is liable for such Indebtedness
pursuant to applicable Law.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

14

--------------------------------------------------------------------------------


 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, know-how and processes used in or necessary for the conduct of the
business of the Company and its Subsidiaries as currently conducted that are
material to the condition (financial or otherwise), business or operations of
the Company and its Subsidiaries, taken as a whole.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice or, nine or twelve months thereafter, as requested by the Company and
consented to by all Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.

 

“Investment” means (i) any purchase or other acquisition by the Company or any
of its Subsidiaries of, or of a beneficial interest in, any Equity Interests of
any other Person (other than a Person that prior to such purchase or acquisition
was a Subsidiary of the Company), (ii) any loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by the Company or any of its Subsidiaries to any Third Party, including all
indebtedness and accounts receivable from that Third Party that are not current
assets or did not arise from sales to that Third Party in the ordinary course of
business, or (iii) the designation of any Person as an Unrestricted Subsidiary. 
The amount of any Investment shall be (A) the original cost of such Investment
(determined, in the case of an Investment described in clause (iii) above, as
provided in the definition of “Subsidiary”), without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, minus (B) the lesser of (1) the aggregate amount of
any repayments, redemptions, dividends or distributions thereon or proceeds from
the sale thereof, in each case to the extent of cash payments (including any
cash received by way of deferred payment pursuant to, or monetization of, a note
receivable or otherwise, but only as and when so received) actually received by
the Company or the applicable Subsidiary of the Company, and (2) the aggregate
amount described in the immediately preceding clause (A).

 

“IRS” means the United States Internal Revenue Service.

 

15

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a direct or indirect Domestic Subsidiary
that is a Material Subsidiary in accordance with the provisions of Section 7.07.

 

“Joint Lead Arrangers” means Banc of America Securities LLC and Wachovia Capital
Markets, LLC.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Laws” means as to any Person, any law, treaty, executive order, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. 
Notwithstanding the foregoing, Deutsche Bank Trust Company Americas shall be the
L/C Issuer with respect to the Existing Letters of Credit identified in
Schedule 2.03.

 

“L/C Obligations” means, as at any date of determination, the then Dollar
Equivalent of the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

16

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial Letter
of Credit or a standby Letter of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any lien, mortgage, hypothecation, pledge, assignment, security
interest, charge or other similar encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and any other similar
preferential arrangement having the practical effect of any of the foregoing.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document and the Fee Letter, each
as amended, modified, supplemented, extended, renewed, restated or substituted
from time to time.

 

“Loan Party” means the Company, each Designated Borrower and each Subsidiary
Guarantor, and “Loan Parties” means all such Persons, collectively.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, properties or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Loan Parties, taken as a whole, to perform
their obligations under this Agreement and the other Loan Documents; or (c) a
material impairment of the rights and remedies of the Administrative Agent and
Lenders under this Agreement and the other Loan Documents.

 

“Material Subsidiary” means any Subsidiary with respect to which either of the
following criteria has been met:  (a) the aggregate revenue generated by such
Subsidiary equals or exceeds an amount equal to five percent (5%) of the
consolidated aggregate revenues generated by the Company and its Subsidiaries
for the period of four consecutive fiscal quarters most recently ended or
(b) the aggregate

 

17

--------------------------------------------------------------------------------


 

book value of the assets of such Subsidiary equals or exceeds five percent (5%)
of the then current book value of all the assets of the Company and its
Subsidiaries.

 

“Maturity Date” means July 15, 2010.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may have liability.

 

“Non-Consenting Lender” has the meaning specified in Section 11.13.

 

“Note” means a Revolving Note or a Swing Line Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Organizational Documents” means the documents (including Bylaws or limited
liability company agreement, if applicable) pursuant to which a Person that is a
corporation, partnership, trust or limited liability company is organized.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Committed
Loans occurring on such date; (ii) with respect to Swing Line Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

18

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PBGC Agreements” means that certain Settlement Agreement effective as of
May 14, 1997, by and between the Company and the PBGC, and that certain Negative
Pledge Undertaking dated May 19, 1997, from the Company for the benefit of the
PBGC, in each case as amended from time to time after the Closing Date in
accordance with Section 8.07(b).

 

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan), with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may have any liability.

 

“Permitted Acquisition” means any Acquisition by the Company or any of its
Subsidiaries that satisfies the following conditions:

 

(a)                                  the Property acquired (or the Property of
the Person acquired) in such Acquisition is used or useful in a similar
business;

 

(b)                                 in the case of an Acquisition of the Equity
Interest of any Person, the board of directors (or other comparable governing
body) of such other Person shall have approved the Acquisition; and

 

(c)                                  (i) no Default or Event of Default shall
exist and be continuing immediately before or immediately after giving effect
thereto, (ii) the representations and warranties made by the Loan Parties in any
Loan Document shall be true and correct in all material respects at and as if
made as of the date of such Acquisition (after giving effect thereto) except to
the extent such representations and warranties expressly relate to an earlier
date, (iii) upon giving effect to such Acquisition on a Pro Forma Basis, the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.05 as of the most recent fiscal quarter for which the Company has
delivered financial statements pursuant to Section 7.01(a) or (b), and (iv) to
the extent the aggregate consideration for such Acquisition exceeds $50,000,000,
the Company shall have delivered to the Administrative Agent a certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.05 as of the most recent fiscal quarter for which the Company has
delivered financial statements pursuant to Section 7.01(a) or (b).

 

“Permitted Encumbrances” means the following types of Liens:

 

(a)                                  Liens (other than any Lien imposed pursuant
to Section 401(a)(29) or 412(n) of the Internal Revenue Code or by ERISA or any
Lien in favor of the PBGC) for taxes, fees, assessments or other governmental
charges which are not delinquent or remain payable without penalty, or to the
extent that payment thereof is otherwise not, at the time, required by
Section 7.03;

 

(b)                                 Liens in respect of property or assets
imposed by law, such as carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the ordinary course
of business, in each case so long as such Liens do not, individually or in the
aggregate, have a Material Adverse Effect;

 

19

--------------------------------------------------------------------------------


 

(c)                                  Liens (other than any Lien imposed pursuant
to Section 401(a)(29) or 412(n) of the Internal Revenue Code or by ERISA or any
Lien in favor of the PBGC) incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (exclusive of obligations in respect
of payments for borrowed money);

 

(d)                                 Liens incurred in the ordinary course of
business on securities to secure repurchase and reverse repurchase obligations
in respect of such securities;

 

(e)                                  Liens consisting of judgment or judicial
attachment liens in circumstances not constituting an Event of Default under
Section 9.01(h);

 

(f)                                    easements, rights-of-way, restrictions,
minor defects or irregularities of title and other similar encumbrances not
interfering in any material respect with the business of the Company and its
Subsidiaries, taken as a whole;

 

(g)                                 Liens securing obligations in respect of
Capital Leases on the assets subject to such Capital Leases; provided that such
Capital Leases are otherwise permitted hereunder;

 

(h)                                 Liens arising solely by virtue of (i) any
statutory or common law provision relating to bankers’ liens, rights of set-off
or similar rights and remedies with respect to deposit accounts or other funds
maintained with a creditor depository institution or (ii) any contractual
netting arrangement with respect to deposit accounts maintained by any
Subsidiaries of the Company in the United Kingdom, to the extent such
arrangement secures the repayment of any overdraft charged against any such
account on a net credit/debit balance basis with the other such accounts;
provided that (in the case of both clause (i) and (ii) above) the applicable
deposit account is not a cash collateral account;

 

(i)                                     any interest or title of a lessor, or
secured by a lessor’s interest under, any lease permitted by this Agreement;

 

(j)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(k)                                  Liens on goods the purchase price of which
is financed by a commercial letter of credit issued for the account of the
Company or any of its Subsidiaries; provided that such Lien secures only the
obligations of the Company or such Subsidiary in respect of such commercial
letter of credit to the extent permitted under this Agreement;

 

(l)                                     leases or subleases granted to others
not interfering in any material respect with the business of the Company and its
Subsidiaries, taken as a whole; and

 

(m)                               Liens created or deemed to exist in connection
with an Accounts Receivable Facility permitted hereunder (including any related
filings of any UCC financing statements), but only to the extent that any such
Lien relates accounts receivables subject to such program, the cash proceeds
thereof, guarantees and contracts directly related to such accounts receivable
and/or rights to the goods sold thereby.

 

20

--------------------------------------------------------------------------------


 

“Permitted Liens” means those Liens permitted to exist pursuant to Section 8.02.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, Governmental Authority or other
entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Company or any of its Subsidiaries sponsors or maintains, or to which
Company or any of its Subsidiaries makes, is making or is obligated to make
contributions, or to which Company or any of its Subsidiaries may have any
liability, and includes any Pension Plan.

 

“Platform” has the meaning specified in Section 7.01.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.05 (including for purposes of determining the Applicable
Rate), that any Asset Sale or Acquisition shall be deemed to have occurred as of
the first day of the most recent four fiscal quarter period preceding the date
of such transaction for which the Company has delivered financial statements
pursuant to Section 7.01(a) or (b).  In connection with the foregoing, (a) with
respect to any Asset Sale (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Acquisition (i) income statement items (whether positive
or negative) attributable to the Person or property acquired shall be included
to the extent relating to any period applicable in such calculations to the
extent (A) such items are not otherwise included in such income statement items
for the Company and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.01 and (B) such items are
supported by audited or historical financial statements, or other information
reasonably satisfactory to the Administrative Agent, (ii) income statement items
may also be adjusted to reflect reasonably identifiable and supportable net cost
savings or a reasonably identifiable and supportable increase in sales volume
determined in good faith by the Company and reasonably satisfactory to the
Administrative Agent and (iii) any Indebtedness incurred or assumed by the
Company or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

 

“Ratings Agencies” means S&P and Moody’s and “Ratings Agency” means any one of
them.

 

“Real Estate” has the meaning specified in Section 7.01(j).

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

21

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, with respect to any Person, its chief executive
officer, president or any vice president, managing director, treasurer,
controller or other officer of such Person having substantially the same
authority and responsibility; provided, that, with respect to compliance with
financial covenants, “Responsible Officer” means the chief financial officer,
treasurer or controller of the Company, or any other officer of the Company
having substantially the same authority and responsibility.   Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party, and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Acquisition Subsidiary” means (i) a Subsidiary of the Company that
is or was (a) first created or acquired by the Company or any of its
Subsidiaries after the Closing Date in connection with an Acquisition and
(b) designated as a “Restricted Acquisition Subsidiary” pursuant to a written
notice delivered by the Company to the Administrative Agent prior to the
consummation of such Acquisition; provided that the Company may, by written
notice to the Administrative Agent, redesignate any Restricted Acquisition
Subsidiary as a Subsidiary that is not a Restricted Acquisition Subsidiary so
long as, after giving effect to the aggregate principal amount of any
outstanding Indebtedness of such Restricted Acquisition Subsidiary that was
originally incurred pursuant to Section 8.01(f) as if such Indebtedness were
being incurred by such Restricted Acquisition Subsidiary as of the date of such
redesignation, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) any Subsidiary of a Restricted
Acquisition Subsidiary described in the foregoing clause (i).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary (except a dividend payable solely in
shares of common stock of the Company payable solely in shares of that class of
stock to holders of that class), any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return
of capital to the Company’s stockholders, partners or members (or the equivalent
Person thereof) and any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of the Company now or hereafter outstanding.

 

“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency, each of the following:  (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in such Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in such Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine provided the Company receives prompt notice
thereof; and (b) with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following:  (i) each date of issuance of a
Letter of Credit denominated in such Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased

 

22

--------------------------------------------------------------------------------


 

amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in such Alternative Currency, (iv) in the case of any
Existing Letters of Credit denominated in such Alternative Currency, the Closing
Date, and (v) such additional dates as the Administrative Agent or the L/C
Issuer shall determine provided the Company receives prompt notice thereof.

 

“Revolving Note” has the meaning specified in Section 2.11.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m.  on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means any Indebtedness of the Company incurred from
time to time and subordinated in right of payment to the Obligations.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, with respect to the Company or any of its Subsidiaries,
the term “Subsidiary” shall not include any Unrestricted Subsidiary or any
special purpose entity that is a party to any Accounts Receivable Facility; and
provided, further that the Company shall be permitted from time to time to
(i) designate any Unrestricted Subsidiary as a “Subsidiary” of the Company
hereunder by written notice to Administrative Agent, so long as (a) no Default
or Event of Default shall have occurred and be continuing or shall be

 

23

--------------------------------------------------------------------------------


 

caused thereby and (b) the provisions of Section 7.07 shall have been complied
with in respect of such newly-designated Subsidiary, or (ii) designate any
Subsidiary of the Company, or any Person that, as a result of the acquisition
after the Closing Date by the Company or any of its Subsidiaries of any equity
securities of such Person, would otherwise be a Subsidiary of the Company
hereunder, to be an “Unrestricted Subsidiary” by written notice to the
Administrative Agent so long as (1) after giving effect to such designation as
an Investment in such Unrestricted Subsidiary (calculated as an amount equal to
the sum of (X) the net worth of the Subsidiary or other Person so designated
(the “Designated Person”) immediately prior to such designation (such net worth
to be calculated, in the case of a Designated Person that is a Subsidiary of the
Company, without regard to any Obligations of such Subsidiary under the
Subsidiary Guaranty) and (Y) the aggregate principal amount of any Indebtedness
owed by the Designated Person to the Company or any of its Subsidiaries
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (X) above, on a consolidated basis in accordance
with GAAP), the Company shall be in compliance with the provisions of
Section 8.03(g), (2) no Subsidiary is a Subsidiary of such Unrestricted
Subsidiary, (3) on or promptly after the date of designation of such Person as
such Unrestricted Subsidiary, such Unrestricted Subsidiary shall enter into a
tax sharing agreement with the Company that provides (as determined by the
Company in good faith) for an appropriate allocation of tax liabilities and
benefits, (4) no recourse whatsoever (whether by contract or by operation of law
or otherwise) may be had to the Company or any of its Subsidiaries or any of
their respective properties or assets for any obligations of such Unrestricted
Subsidiary except to the extent that the aggregate maximum amount of such
recourse constitutes (X) an Investment permitted under Section 8.03(g) or (Y) a
Guarantee permitted hereunder and (5) no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby.

 

“Subsidiary Guarantors” means each Domestic Subsidiary that is a Material
Subsidiary identified as a “Subsidiary Guarantor” on the signature pages hereto
and each other Domestic Subsidiary that is a Material Subsidiary that joins as a
Subsidiary Guarantor pursuant to Section 7.07.

 

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” has the meaning specified in Section 2.11.

 

24

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic or off-balance sheet lease which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Third Party” means any Person other than the Company or any of its
Subsidiaries.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be amended from time to time.

 

“Unfunded Pension Liability” with respect to any Pension Plan, the amount of
unfunded benefit liabilities of such Pension Plan as defined in
Section 4001(a)(18) of ERISA.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Investment” has the meaning specified in Section 8.03(g).

 

“Unrestricted Subsidiary” means any corporate Subsidiary of the Company
(determined without giving effect to the provisos set forth in the definition of
“Subsidiary”) that is designated by the Company as an “Unrestricted Subsidiary”
as provided in the definition of “Subsidiary”.

 

“Voting Stock” means, with respect to any Person, securities of such Person
having ordinary voting power (without regard to the occurrence of any
contingency) to vote in the election of directors of such Person.

 

“Wholly Owned Subsidiary” means a Subsidiary of the Company, the Equity Interest
of which is 100% owned and controlled, directly or indirectly, by the Company.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

25

--------------------------------------------------------------------------------


 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, applied
consistently throughout the periods reflected therein, except as otherwise
specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested

 

26

--------------------------------------------------------------------------------


 

hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)                                  Pro Forma Basis.  Notwithstanding the
above, the parties hereto acknowledge and agree that all calculations of
financial covenants in Section 8.05 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis.

 

1.04                        Exchange Rates; Currency Equivalents.

 

(a)                                  The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Committed Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

 

1.05                        Additional Alternative Currencies.

 

(a)                                  The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., ten Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof.  Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
L/C Issuer (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., seven Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Any failure by a Lender or the L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or the
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company, and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company, and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances.  If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify the Company.

 

1.06                        Change of Currency.

 

(a)                                  Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Closing
Date shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Committed Borrowing in the currency
of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.07                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.08                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time.

 


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


 

2.01                        Committed Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers in
Dollars or in one or more Alternative

 

28

--------------------------------------------------------------------------------


 

Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment and
(iii) the aggregate Outstanding Amount of all Committed Loans denominated in an
Alternative Currency plus the aggregate Outstanding Amount of all L/C
Obligations denominated in an Alternative Currency shall not exceed the
Alternative Currency Sublimit.  Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.  All Committed Loans made on the Closing Date
shall be Base Rate Loans.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                  Each Committed Borrowing, each conversion
of Committed Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Company wishes to request Eurocurrency Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period”, the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) four
Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) five
Business Days (or six Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. 
Each telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Committed Loans to be borrowed, and (vii) if applicable, the Designated
Borrower.  If the Company fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars.  If the Company fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Committed Loans shall be made
as, or

 

29

--------------------------------------------------------------------------------


 

converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Company requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Committed Loan may be converted into or continued as a
Committed Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Committed Loan and reborrowed in the other
currency.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Applicable Percentage of the applicable Committed Loans,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Committed Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection.  In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than 1:00 p.m., in the case of any Committed Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Committed Loan in an Alternative Currency, in each case
on the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Company, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default or an Event of Default, if the Required Lenders so elect, (i) no Loans
may be converted to or continued as Eurocurrency Rate Loans (whether in Dollars
or any Alternative Currency) and (ii) any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency shall be prepaid,
or redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than fifteen Interest Periods in effect with respect to Committed Loans.

 

30

--------------------------------------------------------------------------------


 

(f)                                    The Company may at any time and from time
to time, upon prior written notice by the Company to the Administrative Agent,
increase the Aggregate Commitments (but not the Letter of Credit Sublimit and
Alternative Currency Sublimit) by up to $250,000,000 with additional Commitments
from any existing Lender or new Commitments from any other Person selected by
the Company and approved by the Administrative Agent; provided that:

 

(i)                                     any such increase shall be in a minimum
principal amount of $10,000,000 and in integral multiples of $5,000,000 in
excess thereof and the Company may make a maximum of three requests;

 

(ii)                                  no Default or Event of Default shall exist
and be continuing at the time of any such increase;

 

(iii)                               no existing Lender shall be under any
obligation to increase its Commitment and any such decision whether to increase
its Commitment shall be in such Lender’s sole and absolute discretion;

 

(iv)                              any new Lender shall join this Agreement by
executing such joinder documents required by the Administrative Agent; and

 

(v)                                 as a condition precedent to such increase,
the Company shall deliver to the Administrative Agent a certificate dated as of
the date of such increase signed by a Responsible Officer of each Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase or the resultant increased amount,
(B) in the case of any Borrower, certifying that, before and after giving effect
to such increase, (1) the representations and warranties contained in Article VI
and the other Loan Documents are true and correct in all material respects on
and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.02(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.03 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, and (2) no Default or Event of Default
exists and (C) certifying that notice, if any, required to be given to the PBCG
under the PBGC Agreements has been properly and timely given.

 

The Company shall prepay any Committed Loans owing by it and outstanding on the
date of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Commitments arising from any nonratable increase in the
Commitments under this Section.  In connection with any such increase in the
Aggregate Commitments, Schedule 2.01 shall be revised by the Administrative
Agent to reflect the new Commitments and distributed to the Company and the
Lenders.

 

2.03                        Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company, and to amend or
extend Letters of Credit previously issued by it,

 

31

--------------------------------------------------------------------------------


 

in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (v) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment,
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (z) the aggregate Outstanding Amount of the L/C Obligations
denominated in an Alternative Currency plus the aggregate Outstanding Amount of
Committed Loans denominated in an Alternative Currency shall not exceed the
Alternative Currency Sublimit.  Each request by the Company for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Company that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Company’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Company
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer or as identified on Schedule 2.03, such
Letter of Credit is in an initial stated amount less than $50,000, in the case
of a commercial Letter of Credit, or $100,000, in the case of a standby Letter
of Credit; or

 

32

--------------------------------------------------------------------------------


 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency.

 

(iv)                              The L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(v)                                 The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m.  at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and requested currency thereof
and in the absence of specification of currency shall be deemed a request for a
Letter of Credit denominated in Dollars; (C) whether such Letter of Credit shall
be a commercial Letter of Credit or a standby Letter of Credit, (D) the expiry
date thereof; (E) the name and address of the beneficiary thereof; (F) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(G) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (H) such other matters as the L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require.  Additionally, the Company
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has

 

33

--------------------------------------------------------------------------------


 

received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Company and the Administrative Agent thereof.  In the
case of a Letter of Credit denominated in an Alternative Currency, the Company
shall reimburse the L/C Issuer in such Alternative Currency, unless the Company
shall have notified the L/C Issuer promptly following receipt of the notice of
drawing that the Company will reimburse the L/C Issuer in Dollars.  In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Company
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 3:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars if the L/C
Issuer delivers notice of such payment by 11:00 a.m. on such date (or, if notice
of such payment by the L/C Issuer is made after 11:00 a.m., not later than
10:00 a.m. on the succeeding Business

 

34

--------------------------------------------------------------------------------


 

Day), or the Applicable Time on the date of any payment by the L/C Issuer (or
the next succeeding Business Day, as the case may be) under a Letter of Credit
to be reimbursed in an Alternative Currency (each such date, an “Honor Date”),
the Company shall reimburse the L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. 
If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Company in such amount. 
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until a Lender funds its Committed Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Company, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a Default
or Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 5.02 (other than delivery by the

 

35

--------------------------------------------------------------------------------


 

Company of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Company to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in Dollars and
in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

36

--------------------------------------------------------------------------------


 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Company
or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Company hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which were caused by
the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation and
the L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a

 

37

--------------------------------------------------------------------------------


 

Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  (i)  Upon the request of
the Administrative Agent, (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
within two Business Days of the occurrence of any event in (A) or (B) above,
Cash Collateralize the then Outstanding Amount of all L/C Obligations.

 

(ii)                                  In addition, if the Administrative Agent
notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit.

 

(iii)                               The Administrative Agent may, at any time
and from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

 

(iv)                              Sections 2.05 and 9.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder.  For purposes of
this Section 2.03, Section 2.05 and Section 9.02(c), “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders).  Derivatives of
such term have corresponding meanings.  The Company hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America.

 

(v)                                 Following the expiration, termination or
cancellation of any Letter of Credit that has been Cash Collateralized and the
satisfaction of all L/C Obligations related thereto, the Administrative Agent
shall return any Cash Collateral securing such Letter of Credit and related L/C
Obligations to the Company within five (5) Business Days.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit and, in
either case, to the extent not inconsistent with and if requested by any
Borrower in the applicable Letter of Credit Application, the laws of the State
of New York.

 

(i)                                     Letter of Credit Fees.  The Company
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each standby and each commercial Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08.  Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the last Business

 

38

--------------------------------------------------------------------------------


 

Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company shall pay directly to the
L/C Issuer for its own account, in Dollars, a fronting fee (i) with respect to
each commercial Letter of Credit, at the rate per annum specified in the Fee
Letter computed on the Dollar Equivalent of the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Company and the L/C Issuer, computed on the
Dollar Equivalent of the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the Fee Letter computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the last Business Day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.08.  In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Company shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit.  The Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Company shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line

 

39

--------------------------------------------------------------------------------


 

Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Company’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m.  on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the Company at its office by crediting the account of the Company on the
books of the Swing Line Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Company agrees to repay all Swing
Line Loans within four Business Days of demand therefor by the Swing Line
Lender.  Any such demand by the Swing Line Lender shall be in its sole and
absolute discretion.  If the Company fails to repay the Swing Line Loans within
four Business Days of demand therefor, the Swing Line Lender shall request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Base Rate Committed Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 5.02.  The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice
concurrently with delivering such notice to the Administrative Agent.  Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

40

--------------------------------------------------------------------------------


 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until a Lender funds its Base Rate

 

41

--------------------------------------------------------------------------------


 

Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                  Each Borrower may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

 

(b)                                 The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Company shall
within two Business Days prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Company shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitments then in effect. 
If for any reason the Outstanding Amount of all Swing Line Loans exceeds the
Swing Line Sublimit, the Company shall within two Business Days prepay the Swing
Line Loans in aggregate amount equal to such excess.  The Administrative Agent
may, at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.

 

42

--------------------------------------------------------------------------------


 

2.06                        Termination or Reduction of Commitments.

 

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $500,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  The amount of any such Aggregate Commitment
reduction shall not be applied to the Alternative Currency Sublimit, the Letter
of Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Company.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                  Each Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

 

(b)                                 The Company shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                  Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Base Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and

 

43

--------------------------------------------------------------------------------


 

payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)                                  Facility Fee.  The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a facility fee in Dollars equal to the Applicable Rate
times the actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans,
Swing Line Loans and L/C Obligations), regardless of usage.  The facility fee
shall accrue at all times during the Availability Period (and thereafter so long
as any Committed Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date (and, if
applicable, thereafter on demand).  The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.  The Company shall pay to the
Joint Lead Arrangers and the Administrative Agent for their own respective
accounts, in Dollars, fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Committed Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11                        Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request

 

44

--------------------------------------------------------------------------------


 

of any Lender to a Borrower made through the Administrative Agent, such Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans to such Borrower in addition to
such accounts or records.  Each such Note shall (i) in the case of Committed
Loans, be in the form of Exhibit C (a “Revolving Note”) and (ii) in the case of
Swing Line Loans, be in the form of Exhibit D (a “Swing Line Note”).  Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrowers shall be made without deduction for any counterclaim or setoff. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may,
to the extent permitted by applicable Law, require that any payments due under
this Agreement be made in the United States.  If, for any reason, any Borrower
is prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding

 

45

--------------------------------------------------------------------------------


 

amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at the Overnight
Rate.  If such Lender’s share of the applicable Committed Borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of the date such amount is made available to the applicable Borrower, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans hereunder, on
demand, from the applicable Borrower.  If such Lender pays its share of the
applicable Committed Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

46

--------------------------------------------------------------------------------


 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Designated Borrowers.

 

(a)                                  The Company may at any time, upon not less
than ten Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any additional Wholly Owned Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit H (a “Designated Borrower Request and
Assumption Agreement”).  The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein, the Administrative Agent and the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent in its reasonable discretion, and Notes signed by such new
Borrowers to the extent any Lenders so request.  If the Administrative Agent and
the Required Lenders agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit I (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such

 

47

--------------------------------------------------------------------------------


 

Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date.

 

(b)                                 The Obligations of the Company and each
Designated Borrower that is a Domestic Subsidiary shall be joint and several in
nature regardless of which such Person actually receives Credit Extensions
hereunder or the amount of such Credit Extensions received or the manner in
which the Administrative Agent or any Lender accounts for such Credit Extensions
on its books and records.  Each of the obligations of the Company and each
Designated Borrower that is a Domestic Subsidiary with respect to Credit
Extensions made to it, and each such Borrower’s obligations arising as a result
of the joint and several liability of such Borrower hereunder, with respect to
Credit Extensions made to and other Obligations owing by the Company and the
other Borrowers that are Domestic Subsidiaries hereunder, shall be separate and
distinct obligations, but all such obligations shall be primary obligations of
each such Borrower.

 

(c)                                  The Obligations of the Designated Borrowers
that are Foreign Subsidiaries shall be joint and several in nature (unless such
joint and several liability shall result in adverse tax consequences to any such
Designated Borrower, in which case, the liability of such Designated Borrower
shall be several in nature) regardless of which such Person actually receives
Credit Extensions hereunder or the amount of such Credit Extensions received or
the manner in which the Administrative Agent or any Lender accounts for such
Credit Extensions on its books and records.  Each of the obligations of each
Designated Borrower that is a Foreign Subsidiary with respect to Credit
Extensions made to it, and each such Borrower’s obligations arising as a result
of the joint and several liability (if any) of such Borrower hereunder, with
respect to Credit Extensions made to and other Obligations owing by the other
Borrowers that are Foreign Subsidiaries hereunder, shall be separate and
distinct obligations, but all such obligations shall be primary obligations of
each such Borrower.

 

(d)                                 Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders, to any such Designated
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

 

(e)                                  The Company may from time to time, upon not
less than ten Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination.  The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

48

--------------------------------------------------------------------------------



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
Borrower shall be required by applicable law to deduct any Indemnified Taxes or
any Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrowers.  Each Borrower shall indemnify
the Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender,
the Administrative Agent or the L/C Issuer is subject to backup withholding or
information reporting requirements.  Each Lender, the Administrative Agent or
the L/C Issuer shall promptly notify the Company at any time it determines that
it is no longer in a position to provide any previously delivered certificate or
form.

 

49

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

 

(i)            properly completed and duly executed copies of Internal Revenue
Service Form W-8BEN (or any subsequent versions thereof or successors thereto)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)           properly completed and duly executed copies of Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto)
claiming an exemption for effectively connected income,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the applicable Borrower within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto), or

 

(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
properly completed and duly executed together with such supplementary
documentation as may be prescribed by applicable law to permit the Company to
determine the withholding or deduction required to be made.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S.  withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.  Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.  Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or

 

50

--------------------------------------------------------------------------------


 

any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes or Other Taxes as to which it
has been indemnified by any Borrower or with respect to which any Borrower has
paid additional amounts pursuant to this Section, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.

 

3.02        Illegality.

 

If any Lender determines that as a result of any Change in Law it becomes
unlawful, or any Governmental Authority asserts that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall be suspended
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or (b) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Company may revoke any pending

 

51

--------------------------------------------------------------------------------


 

request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04        Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by
Section 3.04(e) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer);

 

(iii)          result in the Mandatory Cost, as calculated hereunder, not
representing the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or

 

(iv)          impose on any Lender or the L/C Issuer any other condition, cost
or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making or maintaining any Eurocurrency Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or

 

52

--------------------------------------------------------------------------------


 

the L/C Issuer’s holding company with respect to capital adequacy), by an amount
deemed by such Lender to be material in its sole discretion then from time to
time the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section, showing the calculation
thereof, in reasonable detail, and delivered to the Company shall be conclusive
absent manifest error.  The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
120 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)           Additional Reserve Requirements.  The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

53

--------------------------------------------------------------------------------


 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower; or

 

(c)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;

 

including any loss of any foreign exchange losses and any loss or expense (but
excluding loss of margin) arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Company hereby agrees to pay
(or to cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 11.13.

 

3.07        Survival.

 

All of the Borrowers’ obligations under Sections 3.01, 3.02, 3.04 and 3.05 shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 


ARTICLE IV
GUARANTY


 

4.01        The Guaranty.

 

(a)           Each of the Subsidiary Guarantors hereby jointly and severally
guarantees to each Lender and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt

 

54

--------------------------------------------------------------------------------


 

payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof.  The Subsidiary
Guarantors hereby further agree that if any of the Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Subsidiary Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

(b)           The Company hereby guarantees to each Lender and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Designated Borrower Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  The Company hereby further agrees that if any of the Designated
Borrower Obligations are not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Company will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Designated Borrower Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

(c)           Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.

 

4.02        Obligations Unconditional.

 

(a)           The obligations of the Subsidiary Guarantors under
Section 4.01(a) are joint and several, absolute and unconditional, irrespective
of the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02(a) that the obligations of
the Subsidiary Guarantors hereunder shall be absolute and unconditional under
any and all circumstances.  Each Subsidiary Guarantor agrees that such
Subsidiary Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Company or any other Subsidiary
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been Fully Satisfied.

 

(b)           The obligations of the Company under Section 4.01(b) are absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Loan Documents or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Designated
Borrower Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02(b) that the obligations of the Company
hereunder shall be absolute and unconditional under any and all circumstances. 
The Company agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the any Designated Borrower for amounts
paid under this Article IV until such time as the Designated Borrower
Obligations have been Fully Satisfied.

 

55

--------------------------------------------------------------------------------


 

(c)           Without limiting the generality of the foregoing subsections
(a) and (b), it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

 

(i)            at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)           any of the acts mentioned in any of the provisions of any of the
Loan Documents or any other agreement or instrument referred to in the Loan
Documents shall be done or omitted;

 

(iii)          the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or any other agreement or
instrument referred to in the Loan Documents shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with; or

 

(iv)          any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

4.03        Reinstatement.

 

(a)           The obligations of the Subsidiary Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Subsidiary Guarantor agrees that it will indemnify the Administrative Agent
and each Lender on demand for all reasonable costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

(b)           The obligations of the Company under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Designated Borrower Obligations is
rescinded or must be otherwise restored by any holder of any of the Designated
Borrower Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

56

--------------------------------------------------------------------------------


 

4.04        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05        Remedies.

 

(a)           The Subsidiary Guarantors agree that, to the fullest extent
permitted by law, as between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 4.01(a) notwithstanding
any stay, injunction or other prohibition preventing such declaration (or
preventing the Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Obligations being deemed to have become automatically due and payable), the
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 4.01(a).

 

(b)           The Company agrees that, to the fullest extent permitted by law,
as between the Company, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Designated Borrower Obligations may be declared
to be forthwith due and payable as provided in Section 9.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 9.02) for purposes of Section 4.01(b) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Designated Borrower Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Designated Borrower Obligations being deemed to have become automatically due
and payable), the Designated Borrower Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Company for purposes of Section 4.01(b).

 

4.06        Rights of Contribution.

 

The Subsidiary Guarantors hereby agree as among themselves that, in connection
with payments made hereunder, each Subsidiary Guarantor shall have a right of
contribution from each other Subsidiary Guarantor in accordance with applicable
Law.  Such contribution rights shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been Fully
Satisfied, and none of the Subsidiary Guarantors shall exercise any such
contribution rights until the Obligations have been Fully Satisfied.

 

4.07        Guarantee of Payment; Continuing Guarantee.

 

(a)           The guarantee given by the Subsidiary Guarantors in this
Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

(b)           The guarantee given by the Company in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Designated Borrower Obligations whenever arising.

 

57

--------------------------------------------------------------------------------


 


ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

5.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)           Receipt by the Administrative Agent of the following:

 

(i)            executed counterparts of this Agreement and the other Loan
Documents, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender;

 

(ii)           copies of the Organizational Documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Company and each Subsidiary Guarantor is validly existing, in good
standing and qualified to engage in business in its jurisdiction of formation;

 

(v)           a favorable opinion of Simpson Thacher and Bartlett LLP, special
counsel to the Loan Parties and Edward C. Wetmore, general counsel for the
Company, addressed to the Administrative Agent and each Lender party to this
Agreement on the Closing Date;

 

(vi)          a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied; and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

 

(vii)         evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated, all loans thereunder
shall have been repaid and all Liens securing obligations under the Existing
Credit Agreement have been or concurrently with the Closing Date are being
released; and

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date.

 

58

--------------------------------------------------------------------------------


 

5.02        Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Committed Loans to the other Type, or a continuation of Eurocurrency Rate Loans)
is subject to the following conditions precedent:

 

(a)           The representations and warranties of (i) the Company and each
other Loan Party contained in Article VI or any other Loan Document or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(e)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent (in the case of any Loans to be denominated in an Alternative Currency) or
the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, to induce the L/C Issuer to issue Letters of Credit and to induce other
Lenders to purchase participations therein, the Borrowers represent and warrant
to each Lender, on the date of this Agreement, on each date of any Credit
Extension, that the following statements are true, correct and complete:

 

6.01        Existence, Qualification and Power; Compliance with Laws.

 

(a)           Each Loan Party (i) is a corporation, partnership, trust or
limited liability company duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and

 

59

--------------------------------------------------------------------------------


 

(ii) has all requisite power and authority to own and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.  Each
Loan Party has all requisite power and authority to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

(b)           Each Loan Party is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except to the extent that the failure to
be so qualified or in good standing has not had and will not have a Material
Adverse Effect.

 

(c)           All of the Subsidiaries of the Company as of the Closing Date and
their jurisdictions of organization are identified in Schedule 6.01(c) annexed
hereto.  The Equity Interests of each of the Subsidiaries of the Company
identified in Schedule 6.01(c) annexed hereto is duly authorized, validly
issued, fully paid and nonassessable and none of the capital stock constitutes
Margin Stock.  Schedule 6.01(c) annexed hereto correctly sets forth, as of the
Closing Date, the ownership interest of the Company and each of its Subsidiaries
in each of the Subsidiaries of the Company identified therein.  To the best
knowledge of the Company, each Material Subsidiary as of the Closing Date has
been so designated on said Schedule 6.01(c).

 

6.02        Authorization; No Contravention.

 

(a)           The execution, delivery and performance of the Loan Documents have
been duly authorized by all necessary corporate action on the part of each Loan
Party that is a party thereto.

 

(b)           The execution, delivery and performance by Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any material law or any material governmental rule or
regulation applicable to the Company or any of its Material Subsidiaries or any
other Loan Party, the Organizational Documents of the Company or any of its
Subsidiaries, or any material order, judgment or decree of any court or other
agency of government binding on the Company or any of its Material Subsidiaries
or any other Loan Party, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of the Company or any of its Material Subsidiaries or any other Loan
Party, or (iii) result in or require the creation or imposition of any Lien
under any such Contractual Obligation upon any of the properties or assets of
the Company or any of its Subsidiaries.

 

(c)           The execution, delivery and performance by the Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body except any thereof that have been obtained and are in full force and
effect.

 

(d)           Each of the Loan Documents has been duly executed and delivered by
each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

60

--------------------------------------------------------------------------------


 

6.03        Financial Statements.

 

(a)           The Audited Financial Statements (i) were prepared in conformity
with GAAP, except as otherwise noted therein and (ii) fairly present, in all
material respects, the financial position (on a consolidated basis) of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows (on a consolidated basis)
of the entities described therein for each of the periods then ended.

 

(b)           The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated March 31, 2005, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)           The consolidated operating and related budgets of the Company and
its Subsidiaries delivered pursuant to Section 7.01(i) were prepared in good
faith based upon assumptions believed by the Company to be reasonable at the
time when made and at the time when delivered pursuant to Section 7.01(i) (it
being understood that the forecasts contained therein are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Company, and no assurance can be given that the forecasts will be realized).

 

6.04        No Material Adverse Effect.

 

Since December 31, 2004, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

6.05        Ownership of Property; Liens.

 

The Company and each of its Subsidiaries have good title to, or leasehold
interests in, all properties that are necessary for the conduct of their
respective businesses as now conducted and as proposed to be conducted, free and
clear of all Liens (other than Permitted Liens), except where the failure to
have such good title or leasehold interests could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.06        Litigation.

 

Except as set forth in Schedule 6.06 annexed hereto, there are no actions,
suits, proceedings, arbitrations or governmental investigations (whether or not
purportedly on behalf of the Company or any of its Subsidiaries) at law or in
equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign (including any Environmental Claims) that are pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries that, individually or in the aggregate (taking into
consideration, among other things, the ability of the Company and its
Subsidiaries to obtain indemnification in respect thereof from Persons that are
willing and able to honor any existing indemnification obligations with respect
thereto), could reasonably be expected to result in a Material Adverse Effect. 
For the avoidance of doubt, if any actions, suits, proceedings, arbitrations or
governmental investigations identified on Schedule 6.06 annexed hereto shall
result in a Material Adverse Effect, the Loan Parties hereby agree that the
Lenders shall be under no obligation to make any Loan and the L/C Issuers shall
be under no obligation to issue or extend any Letter of Credit hereunder.

 

61

--------------------------------------------------------------------------------


 

6.07        Taxes.

 

Each of the Company, each of its Subsidiaries and each other corporation (each a
“Consolidated Corporation”) with whom the Company or any of its Subsidiaries
joins in the filing of a consolidated return has filed all Federal income tax
returns and other material tax returns and reports, domestic and foreign,
required to be filed by it, and has paid all material taxes, assessments, fees
and other governmental charges levied or imposed upon it or its respective
properties, income or assets to the extent the same have become due and payable,
except those which are not yet delinquent or which are being contested in good
faith.  Each of the Company, each of its Subsidiaries and each Consolidated
Corporation has paid, or has provided adequate reserves (in the good faith
judgment of the management of the Company) in accordance with GAAP (or, in the
case of a Foreign Subsidiary, appropriate reserves under generally accepted
accounting principles in the applicable jurisdiction), for the payment of, all
such material taxes, assessments, fees and charges relating to all prior taxable
years and the current taxable year of the Company, each of its Subsidiaries and
each Consolidated Corporation.  To the best knowledge of the Company, there is
no proposed tax assessment against the Company, any of its Subsidiaries or any
Consolidated Corporation that could reasonably be expected to have a Material
Adverse Effect.

 

6.08        Government Regulation.

 

Neither the making of any extension of credit hereunder, nor the use of any of
the proceeds thereof, will violate the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.  None of the Company, any
Person Controlling the Company, or any Subsidiary (i) is a “holding company,” or
a “subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

6.09        Employee Benefit Plans.

 

(a)           The Company and each of its Subsidiaries is in compliance with all
applicable provisions of ERISA, the Internal Revenue Code and other applicable
federal, state or foreign law with respect to each Plan, and has performed all
of its obligations under each Plan, except to the extent that failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The Company, each of its Subsidiaries and each ERISA
Affiliate has made all required contributions to any Plan subject to Section 412
of the Internal Revenue Code, except to the extent that a failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Internal Revenue Code has
been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan which, individually or in the aggregate, have
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability in an amount
which, individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), could reasonably be expected to have a Material
Adverse Effect if such Pension Plan or Pension Plans were then terminated,
unless such Pension Plan is not reasonably likely to be terminated; and
(iii) neither the Company nor any of its Subsidiaries nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

6.10        Environmental Protection.

 

The Company and each of its Subsidiaries is in compliance with all applicable
Environmental Laws in respect of the conduct of its business and the ownership
of its property, except such noncompliance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Without
limiting the effect of the preceding sentence:

 

(a)           neither the Company nor any of its Subsidiaries has received a
complaint, order, citation, notice or other written communication with respect
to the existence or alleged existence of a violation of, or liability arising
under, any Environmental Law, the outcome of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and

 

(b)           to the best of the Company’s knowledge, there are no
environmental, health or safety conditions, in each case relating to exposure
to, or release or threatened release of, Hazardous Materials existing or
reasonably expected to exist at any real property owned, operated or leased by
the Company or any of its Subsidiaries, including off-site waste treatment or
disposal facilities used by the Company or its Subsidiaries, which could
reasonably be expected to require any construction or other capital costs or
clean-up obligations to be incurred prior to the Maturity Date in order to
assure compliance with any applicable Environmental Law, including provisions
regarding clean-up, to the extent that any of such conditions, construction or
other capital costs or clean-up obligations, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

6.11        Disclosure.

 

All factual information (taken as a whole) furnished by or on behalf of the
Company or any of its Subsidiaries to the Administrative Agent or any Lender in
writing on or before the Closing Date (including any such information contained
in the Confidential Information Memorandum or in any Loan Document or any other
document, certificate or written statement furnished to the Lenders by or on
behalf of the Company or any of its Subsidiaries) for use in connection with the
transactions contemplated by this Agreement is true and correct in all material
respects and does not omit to state a material fact necessary in order to make
the statements contained herein and therein, taken as a whole, not misleading at
such time in light of the circumstances in which the same were made, it being
understood that, for purposes of this Section 6.11, such factual information
does not include projections and pro forma financial information.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Company to be
reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

 

6.12        Representations as to Foreign Obligors.

 

The Company and each Foreign Obligor represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Obligor nor any of its property has any immunity from

 

63

--------------------------------------------------------------------------------


 

jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b)           The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

 

(c)           There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 


ARTICLE VII
AFFIRMATIVE COVENANTS


 

The Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Required Lenders shall otherwise give prior written consent, the
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VII.

 

7.01        Financial Statements and Other Reports.

 

The Company will deliver to the Administrative Agent and each Lender, in form
and detail satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           (i) no later than the date on which such financial statements are
filed with the SEC but in any event no later than 45 days after the end of each
of the first three fiscal quarters of each fiscal year, the consolidated balance
sheet of the Company, its Subsidiaries and its Unrestricted Subsidiaries as at
the

 

64

--------------------------------------------------------------------------------


 

end of the first three fiscal quarters of each fiscal year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Company, its Subsidiaries and its Unrestricted Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, and (ii) promptly when available but in any
event no later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year, the consolidated balance sheet of the Company and
its Subsidiaries as at the end of each fiscal quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter,
setting forth in each case (under both clauses (i) and (ii) above) in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year, all in reasonable detail and certified (in the case of
both clauses (i) and (ii) above) by the chief financial officer of the Company
that they fairly present, in all material respects, the financial condition of
the Company, its Subsidiaries and its Unrestricted Subsidiaries or the Company
and its Subsidiaries, as the case may be, as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments;

 

(b)           (i) no later than the date on which such financial statements are
filed with the SEC and in any event no later than 90 days after the end of each
fiscal year, the audited consolidated balance sheet of the Company, its
Subsidiaries and its Unrestricted Subsidiaries as at the end of each fiscal year
and the related consolidated statements of income, stockholders’ equity and cash
flows of the Company, its Subsidiaries and its Unrestricted Subsidiaries for
such fiscal year, (ii) promptly when available but in any event no later than 90
days after the end of each fiscal year, the audited consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, setting forth in each
case (under both clauses (i) and (ii) above) in comparative form the
corresponding figures for the previous fiscal year, all in reasonable detail and
certified (in the case of both clauses (i) and (ii) above) by the chief
financial officer of the Company that they fairly present, in all material
respects, the financial condition of the Company and its Subsidiaries as at the
end of such fiscal year and the results of their operations and their cash flows
for such fiscal year and (iii) in the case of both clauses (i) and (ii) above, a
report thereon of a firm of independent certified public accountants of
recognized national standing selected by the Company, which report shall be
unqualified as to the scope of audit or as to the going concern status of the
Company, its Subsidiaries and its Unrestricted Subsidiaries or the Company and
its Subsidiaries, as the case may be (in either case, taken as a whole), and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial condition of the Company, its
Subsidiaries and its Unrestricted Subsidiaries or the Company and its
Subsidiaries, as the case may be, as at the end of such fiscal year and the
results of their operations and their cash flows for such fiscal year in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

 

(c)           together with each delivery of financial statements of the Company
and its Subsidiaries pursuant to subdivisions (a) and (b) above, (i) an
Officer’s Certificate of the Company stating that the applicable Responsible
Officer does not have knowledge of the existence, as at the date of such
Officer’s Certificate, of any condition or event that constitutes a Default or
Event of Default, or, if any such condition or event exists, specifying the
nature and period of existence thereof and what action the Company has taken, is
taking and proposes to take with respect thereto; (ii) a Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the covenants set forth in Section 8.05 and
with any specific dollar amounts specified in respect of any restrictions
contained in any other provisions of Article VIII; and (iii) in the event the
identity of any of the Subsidiaries or Unrestricted Subsidiaries of the Company
has changed since the Closing Date (or, if

 

65

--------------------------------------------------------------------------------


 

applicable, since the date of the most recent Officer’s Certificate delivered to
Lenders in accordance with this clause (c)), an Officer’s Certificate setting
forth such change;

 

(d)           together with each delivery of consolidated financial statements
of the Company and its Subsidiaries pursuant to Section 7.01(b) above, a written
statement by the independent certified public accountants giving the report
thereon stating whether, in connection with their audit examination, any
condition or event that constitutes an Event of Default under Section 8.05 has
come to their attention and, if such a condition or event has come to their
attention, specifying the nature thereof, except to the extent that the delivery
of such statement would be prohibited by professional auditing standards
applicable to such matters;

 

(e)           promptly after the transmission thereof by the Company or any of
its Subsidiaries to the SEC, copies of any filings on Form 10-K, 10-Q, or 8-K
and any effective registration statements (and, upon the effectiveness thereof,
any material amendments thereto) filed with the SEC (but not any exhibits to any
such registration statement or amendment (except as provided below) or any
registration statement on Form S-8), and copies of all financial statements,
proxy statements, notices and reports that the Company or any of its
Subsidiaries actually sends to the holders of any publicly-issued securities of
the Company or any of its Subsidiaries (including the Subordinated Indebtedness)
in their capacity as such holders (in each case to the extent not theretofore
delivered to Lenders pursuant to this Agreement and in each case including, to
the extent requested by Administrative Agent, any schedules and exhibits
thereto), in each case as so transmitted to the SEC;

 

(f)            promptly upon any Responsible Officer of the Company obtaining
actual knowledge of (i) any condition or event that constitutes a Default or an
Event of Default or (ii) any acceleration, redemption or purchase demands or
notices provided by the trustee for, or any event of default under, any
Subordinated Indebtedness, a written notice specifying the nature and period of
existence of such condition or event or specifying the notice given by such
trustee or the nature of such event of default, and what action the Company has
taken, is taking and proposes to take with respect thereto;

 

(g)           promptly upon any Responsible Officer of the Company obtaining
actual knowledge of (i) the institution of any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration against or affecting the Company or any of its Subsidiaries or any
property of the Company or any of its Subsidiaries (collectively, “Proceedings”)
not previously disclosed in writing by the Company to Lenders or any material
development in any Proceeding that, in any such case, could reasonably be
expected to give rise to a Material Adverse Effect, written notice thereof
together with such other information as may be reasonably available to the
Company to enable Lenders and their counsel to evaluate such matters;

 

(h)           promptly upon any Responsible Officer of the Company obtaining
knowledge of the occurrence or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof and what action the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto; promptly upon receipt thereof,
copies of any notice received by the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates from the Internal Revenue Service, the
Department of Labor or the PBGC or from a Multiemployer Plan sponsor concerning
any ERISA Event; concurrently with the delivery of such notices to the PBGC, to
the extent not otherwise delivered to Administrative Agent under this Agreement,
copies of all notices delivered to the PBGC pursuant to Sections 3.3, 3.4 and
4.4 of the Settlement Agreement, effective as of May 14, 1997, between Company
and the PBGC; promptly upon execution thereof, copies of all amendments,
modifications, waivers or supplements to the PBGC Agreements;

 

66

--------------------------------------------------------------------------------


 

(i)            as soon as practicable and in any event no later than 60 days
after the beginning of each fiscal year, consolidated operating and related
budgets for the Company and its Subsidiaries for each fiscal quarter of such
fiscal year, in reasonable detail as customarily prepared by management of the
Company for its internal use and setting forth an explanation of the principal
assumptions on which such budgets are based;

 

(j)            promptly upon any Responsible Officer of the Company obtaining
knowledge of any one or more of the following environmental matters the
existence of which, either individually or when aggregated with all other such
matters, would reasonably be expected to result in a Material Adverse Effect, a
written notice specifying in reasonable detail the nature thereof:

 

(i)            any pending or threatened Environmental Claim against the Company
or any of its Subsidiaries or any land, buildings and improvements owned or
leased by the Company or any of its Subsidiaries (but excluding all operating
fixtures and equipment, whether or not incorporated into improvements)
(collectively, “Real Estate”);

 

(ii)           any condition or occurrence that (x) results in noncompliance by
the Company or any of its Subsidiaries with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Company or any of its Subsidiaries or any Real Estate;

 

(iii)          any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; or

 

(iv)          the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate;

 

(k)           promptly upon any Responsible Officer of the Company obtaining
actual knowledge thereof, written notice of:

 

(i)            any announcement by Moody’s or S&P of any change in a Debt
Rating;

 

(ii)           any change in accounting policies or financial reporting
practices by the Company or any Subsidiary that has a material impact on the
consolidated financial statements of the Company and its Subsidiaries;

 

(iii)          of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including (A) breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Subsidiary; or (B) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
and

 

(l)            with reasonable promptness, such other information and data with
respect to the Company or any of its Subsidiaries as from time to time may be
reasonably requested by the Administrative Agent on its own behalf or on behalf
of Required Lenders.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to this Section

 

67

--------------------------------------------------------------------------------


 

shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 7.01(c) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”).  Each Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arranger, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

7.02        Preservation of Existence, Etc.

 

Except as permitted under Section 8.06, the Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect
(i) its legal existence (except, in the case of a Subsidiary of the Company
only, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect) and (ii) all rights and franchises material to
its business (except, in any case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect).

 

68

--------------------------------------------------------------------------------


 

7.03        Payment of Taxes and Claims; Tax Consolidation.

 

The Company will, and will cause each of its Subsidiaries to, pay all material
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty accrues thereon, and all lawful material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have become or could reasonably
be expected to become a material Lien upon any of the properties or assets of
the Company or any of its Subsidiaries; provided that no such charge or claim
need be paid if it is being contested in good faith and by proper proceedings,
so long as it has maintained adequate reserves (in the good faith judgment of
the Company or such Subsidiary) with respect thereto in accordance with GAAP.

 

7.04        Maintenance of Properties; Insurance.

 

(a)           (i) The Company will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all material properties used or useful in the
business of the Company and its Subsidiaries (including all Intellectual
Property) and (ii) from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof, in each case except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           The Company will, and will cause each of its Material Subsidiaries
to, at all times maintain in full force and effect, with insurance companies
which the Company believes (in the good faith judgment of the Company’s
management) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts and against at
least such risks (and with such risk retentions) as are usually insured against
in the same general area by companies engaged in the same or a similar
business.  The Company shall furnish to Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

 

7.05        Inspection Rights.

 

The Company shall, and shall cause each of its Material Subsidiaries to, permit
any authorized representatives designated by the Administrative Agent or
Required Lenders to visit and inspect any of the properties of the Company or of
any of its Material Subsidiaries, to inspect, copy and make abstracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants (provided that the Company may, if it so chooses, be present
at or participate in any such discussion), all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested.

 

7.06        Compliance with Laws.

 

The Company shall comply, and shall cause each of its Subsidiaries to comply, in
all material respects, with the requirements of all applicable Laws, rules,
regulations and orders (including all Environmental Laws) of any governmental
authority having jurisdiction over it, except such as may be contested in good
faith or as to which a bona fide dispute may exist and except to the extent that
noncompliance therewith could not reasonably be expected to cause, individually
or in the aggregate, a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

7.07        Additional Subsidiary Guarantors.

 

In the event that any Person (other than a Restricted Acquisition Subsidiary or
a Subsidiary that has incurred Indebtedness permitted under Section 8.01(g)(ii))
becomes a Domestic Subsidiary after the Closing Date, the Company will promptly
notify the Administrative Agent of that fact and cause such Domestic Subsidiary
to promptly thereafter (and in any event with 30 days) (a) execute and deliver
to the Administrative Agent a Joinder Agreement and (b) deliver to the
Administrative Agent documents of the types referred to in clauses (ii),
(iii) and (iv) of Section 5.01(a) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.

 

7.08        Transactions with Affiliates.

 

The Company shall, and shall cause each of its Subsidiaries to, conduct all
transactions with any of its Affiliates (other than the Company or any of its
Subsidiaries) upon terms that are substantially as favorable to Company or such
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate of the Company or such Subsidiary; provided that the
foregoing restrictions shall not apply to (a) reasonable and customary fees paid
to members of the board of directors of the Company and its Subsidiaries,
(b) transactions otherwise expressly permitted hereunder between the Company or
any of its Subsidiaries and any such Affiliate, and (c) transactions between the
Company or any of its Subsidiaries and any special purpose entity established in
connection with an Accounts Receivable Facility.

 

7.09        Conduct of Business.

 

From and after the Closing Date, the Company shall, and shall cause its
Subsidiaries (taken as a whole) to, engage primarily in (i) the lines of
business carried on by the Company and its Subsidiaries on the Closing Date and
(ii) other businesses or activities that are reasonably similar thereto or that
constitute a reasonable extension, development or expansion thereof or that are
ancillary or reasonably related thereto.

 

7.10        Fiscal Year.

 

The Company shall maintain its fiscal year-end at December 31 of each year;
provided that the Company may, upon prior written notice to the Administrative
Agent, change such fiscal year-end.

 

7.11        Use of Proceeds.

 

The Borrowers shall use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

 


ARTICLE VIII
NEGATIVE COVENANTS


 

The Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Required Lenders shall otherwise give prior written consent, the
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VIII.

 

70

--------------------------------------------------------------------------------


 

8.01        Indebtedness.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(a)           Each Loan Party may become and remain liable with respect to the
Obligations;

 

(b)           the Company and its Subsidiaries may become and remain liable with
respect to Indebtedness in respect of Capital Leases in an aggregate amount not
to exceed at any time $50,000,000;

 

(c)           the Company may become and remain liable with respect to
Indebtedness to any of its Subsidiaries, and any Subsidiary of the Company may
become and remain liable with respect to Indebtedness to the Company or any
other Subsidiary of the Company;

 

(d)           the Company and its Subsidiaries, as applicable, may remain liable
with respect to Indebtedness described in Schedule 8.01 annexed hereto;

 

(e)           the Company and its Subsidiaries may become and remain liable with
respect to Indebtedness (i) incurred within 270 days of the acquisition,
construction or improvement of fixed or capital assets to finance the
acquisition, construction or improvement of such fixed or capital assets or
(ii) otherwise incurred in respect of capital expenditures;

 

(f)            any Person that becomes a Restricted Acquisition Subsidiary
(i) may remain liable with respect to (X) Indebtedness of such Person existing
at the time of consummation of a Permitted Acquisition pursuant to which such
Person becomes a Subsidiary of the Company or (Y) Indebtedness secured by assets
acquired by such Person in a Permitted Acquisition at the time of consummation
of such Permitted Acquisition; provided that such Indebtedness was not incurred
in contemplation of the Permitted Acquisition referred to in clause (X) or the
acquisition of such assets referred to in clause (Y), as the case may be, and
(ii) may become and remain liable with respect to Indebtedness incurred to
finance the Permitted Acquisition pursuant to which such Person becomes a
Subsidiary of the Company;

 

(g)           the Company and its Subsidiaries (i) may remain liable with
respect to (X) in the case of a Subsidiary, Indebtedness of such Subsidiary
existing at the time of consummation of a Permitted Acquisition pursuant to
which such Person becomes a Subsidiary of the Company or (Y) Indebtedness
secured by assets acquired by such Person in a Permitted Acquisition at the time
of consummation of such Permitted Acquisition; provided that such Indebtedness
was not incurred in contemplation of the Permitted Acquisition referred to in
clause (X) or the acquisition of such assets referred to in clause (Y), as the
case may be, and (ii) may become and remain liable with respect to Indebtedness
incurred to finance a Permitted Acquisition consummated by such Person,
including a Permitted Acquisition pursuant to which such Person becomes a
Subsidiary of the Company; provided that the aggregate outstanding principal
amount of all Indebtedness permitted pursuant to this Section 8.01(g) shall at
no time exceed $200,000,000;

 

(h)           the Company and its Subsidiaries may become and remain liable with
respect to obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such

 

71

--------------------------------------------------------------------------------


 

Person, or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
(excluding customary setoff provisions);

 

(i)            the Company and its Subsidiaries may extend the maturity of, and
may become and remain liable with respect to Indebtedness incurred to refinance,
any Indebtedness permitted under clauses (d), (e), (f), (g) and (m); provided
that (i) the principal amount of any such Indebtedness is not increased above
the principal amount thereof outstanding immediately prior to such extension or
refinancing and (ii) the direct and contingent obligors with respect to such
Indebtedness are not changed as a result of such extension or refinancing;

 

(j)            the Company and its Subsidiaries may enter into and remain liable
with respect to commodity consignment arrangements in the ordinary course of
business in an aggregate amount not to exceed at any time $20,000,000;

 

(k)           the Company and its Subsidiaries may become and remain liable with
respect to non-recourse Indebtedness and obligations of the Company and its
Subsidiaries in connection with any Accounts Receivable Facility in an aggregate
outstanding principal amount not to exceed $100,000,000 at any time;

 

(l)            the Company and its Subsidiaries may become and remain liable
with respect to other Indebtedness in an aggregate principal amount not to
exceed $200,000,000 at any time outstanding;

 

(m)          the Company and its Subsidiaries may become and remain liable with
respect to Guarantees with respect to Indebtedness permitted under clauses
(a) through (l) of this Section 8.01; provided that the aggregate principal
amount of Guarantees with respect to Indebtedness provided for the benefit of
Third Parties shall not exceed $25,000,000; and

 

(n)           the Company and its Subsidiaries may become and remain liable with
respect to Guarantees in respect of customary indemnification and purchase price
adjustment obligations incurred in connection with Asset Sales or other sales of
assets permitted hereunder.

 

8.02        Liens.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Company or any of
its Subsidiaries, whether now owned or hereafter acquired, except:

 

(a)           Permitted Encumbrances;

 

(b)           Liens existing on the Closing Date securing Indebtedness in an
aggregate principal amount not to exceed $20,000,000;

 

(c)           Liens placed on property, plant or equipment used in the ordinary
course of business of the Company or any of its Subsidiaries to secure
Indebtedness incurred to pay all or a portion of the purchase price thereof;
provided that (a) the Lien encumbering such property, plant or equipment does
not encumber any other asset of the Company or any of its Subsidiaries and
(b) the Indebtedness secured thereby is permitted under Section 8.01(e);

 

72

--------------------------------------------------------------------------------


 

(d)           (i) Liens encumbering assets of a Restricted Acquisition
Subsidiary that are granted to secure Indebtedness permitted under
Section 8.01(f) at the time such Indebtedness is assumed by such Restricted
Acquisition Subsidiary; provided that such Liens are not granted in
contemplation of a Permitted Acquisition pursuant to which such Person becomes a
Subsidiary of the Company, and (ii) Liens encumbering the capital stock of a
Restricted Acquisition Subsidiary that are granted to secure Indebtedness
permitted under Section 8.01(f)(ii);

 

(e)           (i) Liens encumbering assets of a Subsidiary of the Company that
are granted to secure Indebtedness permitted under Section 8.01(g) at the time
such Indebtedness is originally incurred and (ii) Liens encumbering the capital
stock of a Subsidiary of the Company that are granted to secure Indebtedness
permitted under Section 8.01(g)(ii); provided that the aggregate outstanding
principal amount of Indebtedness secured by all Liens permitted pursuant to this
Section 8.02(e) shall at no time exceed $125,000,000, except to the extent that
such Subsidiary has granted a Lien on the assets securing any portion of such
Indebtedness in excess of $125,000,000 on an equal and ratable basis to the
Administrative Agent on behalf of the Lenders to secure the Obligations;

 

(f)            Liens on commodities subject to any arrangement permitted under
Section 8.01(j); and

 

(g)           Other Liens securing Indebtedness in an aggregate principal amount
not to exceed 5% of Consolidated Total Assets at any time outstanding.

 

8.03        Investments; Joint Ventures.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, make or own any Investment in any Person, including any Joint
Venture, except:

 

(a)           the Company and its Subsidiaries may make and own Investments in
Cash Equivalents;

 

(b)           the Company and its Subsidiaries may make loans and advances to
officers, directors and employees of the Company or any of its Subsidiaries
(i) to finance the purchase of capital stock of the Company and (ii) in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding for
additional purposes not contemplated by the foregoing clause (i);

 

(c)           Permitted Acquisitions;

 

(d)           the Company and its Subsidiaries may make and own Investments
consisting of any non-cash proceeds received by the Company or any of its
Subsidiaries in connection with any Asset Sale permitted under Section 8.06(e);

 

(e)           the Company and its Subsidiaries may continue to own the
Investments owned by them and described in Schedule 8.03 annexed hereto and the
Company and its Subsidiaries may make and own Investments purchased with the
proceeds of the sale of any Investments permitted under this Section 8.03(e);

 

(f)            the Company and its Subsidiaries may make and own Investments in
special purpose entities established to purchase accounts receivable from the
Company or any of its

 

73

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to an Accounts Receivable Facility permitted pursuant to
Section 8.01(k); and

 

(g)           the Company and its Subsidiaries may make and own Investments
(collectively, “Unrestricted Investments”) in addition to those permitted under
clauses (a) through (f) above, including Investments in Restricted Acquisition
Subsidiaries and in Unrestricted Subsidiaries, as follows: (i) Unrestricted
Investments in an aggregate amount not to exceed at any time (1) $50,000,000 for
all such Unrestricted Investments in Unrestricted Subsidiaries or
(2) $100,000,000 for all such Unrestricted Investments (including all such
Unrestricted Investments in Restricted Acquisition Subsidiaries and Unrestricted
Subsidiaries) and (ii) Unrestricted Investments in addition to the Unrestricted
Investments permitted under the preceding clause (i); provided that after giving
effect to any such additional Unrestricted Investment pursuant to this clause
(ii) the Available Amount Usage shall not exceed the Available Amount.

 

8.04        Restricted Payments.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment except that, so long as no Default or Event of Default has occurred and
is continuing at the time of any action described below or would be caused
thereby, the Company may:

 

(a)           repurchase shares of its capital stock (together with options or
warrants in respect of any thereof) held by officers, directors and employees of
the Company so long as such repurchase is pursuant to, and in accordance with
the terms of, management and/or employee stock plans, stock subscription
agreements or shareholder agreements;

 

(b)           purchase, redeem or otherwise acquire shares of common stock of
the Company or warrants or options to acquire any such shares with proceeds
received by the Company from the substantially concurrent equity contributions
or issuances of new shares of its common stock;

 

(c)           redeem or exchange, in whole or in part, any capital stock of the
Company for shares of another class of capital stock of the Company or rights to
acquire shares of such other class of capital stock; provided that such other
class of capital stock contains terms and provisions (taken as a whole, and
taking into account the relative amounts of the shares of each class of capital
stock involved in such redemption or exchange) that are at least as advantageous
to Lenders as those contained in the capital stock redeemed or exchanged
therefor; and

 

(d)           make other Restricted Payments; provided that on the date (the
“Declaration Date”) of declaration of any dividend in respect of the Company’s
outstanding capital stock pursuant to the terms of this clause (d) or the making
of any other Restricted Payment pursuant to the terms of this clause (d), the
aggregate amount of any such Restricted Payments, when added to the aggregate
amount of all Restricted Payments previously declared or (without duplication)
paid by the Company pursuant to this clause (d) during the period commencing on
the Closing Date and ending on the Declaration Date does not exceed the sum of
$250,000,000 plus an amount equal to 50% of cumulative Consolidated Net Income
of the Company and its Subsidiaries for the period commencing on the Closing
Date and ending on the last day of the fiscal quarter most recently ended.

 

74

--------------------------------------------------------------------------------


 

8.05        Financial Covenants.

 

(a)           Consolidated Net Worth.  The Company shall not permit Consolidated
Net Worth at any time to be less than the sum of (i) $400,000,000, increased on
a cumulative basis as of the end of each fiscal quarter of the Company,
commencing with the fiscal quarter ending June 30, 2005 by (ii) an amount equal
to 50% of the Consolidated Net Income, to the extent positive with no deductions
for losses, for the fiscal quarter then ended plus an amount equal to 100% of
the net cash proceeds from any Equity Issuances.

 

(b)           Consolidated Interest Coverage Ratio.  The Company shall not
permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Company to be less than 3.0 to 1.0

 

(c)           Consolidated Leverage Ratio.  The Company shall not permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Company
to be greater than (i) for any fiscal quarter ending during the period from the
Closing Date to and including December 31, 2006, 3.5 to 1.0 and (ii) for any
fiscal quarter ending on and after March 31, 2007, 3.25 to 1.0.

 

All calculations of financial covenants in this Section 8.05 (including for
purposes of determining the Applicable Rate) shall be made on a Pro Forma Basis.

 

8.06        Fundamental Changes; Asset Sales.

 

The Company shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned or hereafter acquired, except:

 

(a)           any Subsidiary of the Company may be merged with or into the
Company or any other Subsidiary of the Company, and any Subsidiary of the
Company may be liquidated, wound up or dissolved, or all or any part of its
business, property or assets (including capital stock of any Subsidiary of the
Company) may be conveyed, sold, leased, transferred or otherwise disposed of, in
one transaction or a series of transactions, to the Company or any other
Subsidiary of the Company; provided that in the case of any such merger
involving the Company, the Company shall be the continuing or surviving
corporation;

 

(b)           the Company or any Subsidiary may merge or consolidate with any
Person in connection with a Permitted Acquisition; provided that in the case of
any such merger involving the Company, the Company shall be the continuing or
surviving corporation;

 

(c)           the Company and its Subsidiaries may dispose of obsolete, worn out
or surplus property in the ordinary course of business and sell or discount
without recourse accounts receivable arising in the ordinary course of business
in connection with the compromise or collection thereof;

 

(d)           the Company and its Subsidiaries may sell or otherwise dispose of
other assets in transactions that do not constitute Asset Sales; and

 

(e)           the Company and its Subsidiaries may make Asset Sales of assets
having a fair value not in excess of $300,000,000 during the term of this
Agreement; provided that the consideration received in each such Asset Sale
shall be in an amount at least equal to the fair value of the assets being sold.

 

75

--------------------------------------------------------------------------------


8.07        Amendment of Certain Documents.

 

(a)           The Company shall not amend, modify or change, nor shall it permit
any Loan Party to amend, modify or change, its Organizational Documents in any
manner which could adversely affect the rights of the Administrative Agent or
the Lenders.

 

(b)           The Company shall not, and shall not permit any of its
Subsidiaries to, amend or otherwise change any of the terms of the PBGC
Agreements in any manner with respect to the granting, continuation or
termination of Liens on any of the assets of the Company or its Subsidiaries or
the priority of the PBGC or the Lenders with respect to any such Liens.

 


ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


 

9.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment.  (i) Failure by any Borrower to pay any installment
of principal of any Loan in the currency required hereunder when due from such
Borrower, whether at stated maturity, by acceleration, by mandatory prepayment
or otherwise or failure by any Borrower to pay when due any L/C Obligation; or
(ii) within five days after the date due, failure by any Borrower to pay any
interest on any Loan or on any L/C Obligation; or (iii) failure by any Loan
Party to pay any fee or any other amount due from such Loan Party under this
Agreement or under any other Loan Document within five days after the date due;
or

 

(b)           Cross-Default.  (i) Failure of the Company or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in subsection (a) above) with an aggregate principal amount of
$30,000,000 or more beyond the end of any grace or notice period provided
therefor; or (ii) breach or default by the Company or any of its Subsidiaries
with respect to any other material term of (A) one or more items of Indebtedness
in the aggregate principal amount of $30,000,000 or (B) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
if such breach or default continues after any applicable grace or notice period
provided therefor and the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders) to cause, that Indebtedness to become or be declared due
and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 

(c)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01(f) or
Article VIII; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or other statement made by the Company or any of its Subsidiaries
in any Loan Document or in any statement or certificate at any time given by the
Company or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect on the
date as of which made; or

 

76

--------------------------------------------------------------------------------


 

(e)           Other Defaults.  Any Loan Party shall default in the performance
of or compliance with any term contained in this Agreement or any of the other
Loan Documents, other than any such term referred to in any other subsection of
this Article IX, and such default shall not have been remedied or waived within
30 days after receipt by the Company of notice from Administrative Agent or any
Lender of such default; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of its Material Subsidiaries in an
involuntary case under any Debtor Relief Law, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or foreign law; or (ii) an involuntary case shall be commenced
against the Company or any of its Material Subsidiaries under any Debtor Relied
Law; or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Material
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Company or any of its Material
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of the Company or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days unless dismissed or discharged; or

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc. 
(i) The Company or any of its Material Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under any Debtor
Relief Law, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Company or any of its Material Subsidiaries shall
make any assignment for the benefit of creditors; or (ii) the Company or any of
its Material Subsidiaries shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
of the Company or any of its Material Subsidiaries (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to in clause (i) above or this clause (ii); or

 

(h)           Judgments and Attachments.  Any money judgments, writs or warrants
of attachment or similar processes involving in the aggregate at any time an
amount in excess of $30,000,000 (to the extent such amount is not adequately
covered by insurance as to which the insurance company has not disputed coverage
in writing) shall be entered or filed against the Company or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated or unstayed for a period of 60 days; or

 

(i)            ERISA.  An ERISA Event shall occur with respect to a Pension Plan
or Multiemployer Plan; or

 

(j)            Change of Control.  There occurs any Change of Control; or

 

(k)           Invalidity of Loan Documents.  At any time after the execution and
delivery thereof, (i) any material provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or (ii) any Loan Party shall deny in writing its
obligations under any Loan Document to which it is a party.

 

77

--------------------------------------------------------------------------------


 

9.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f) or an actual or deemed entry of an order for relief with respect
to any Borrower under the Debtor Relief Laws, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

9.03        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

78

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE X
ADMINISTRATIVE AGENT


 

10.01      Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

10.02      Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

10.03      Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by

 

79

--------------------------------------------------------------------------------


 

the other Loan Documents that the Administrative Agent is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04      Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

80

--------------------------------------------------------------------------------


 

10.05      Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

10.06      Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company (not to be unreasonably withheld), unless an Event of Default shall have
occurred and is continuing, in which case the consent of the Company shall not
be required, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above
subject to the consent of the Company (not to be unreasonably withheld), unless
an Event of Default shall have occurred and is continuing, in which case the
consent of the Company shall not be required; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment or has been approved by the Company and the
Lenders, then such resignation shall nonetheless become effective in accordance
with such notice and (1) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

81

--------------------------------------------------------------------------------


 

10.07      Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08      No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Joint Book
Managers, Joint Lead Arrangers or Co-Arranger listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

10.09      Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization,

 

82

--------------------------------------------------------------------------------


 

arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

10.10      Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Subsidiary Guarantor from
its obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 


ARTICLE XI
MISCELLANEOUS


 

11.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

(d)           change Section 2.13 or Section 9.03 in a manner that would alter
the pro rata sharing of payments and Credit Extensions required thereby in a
manner adverse to any Lender without the written consent of such Lender;

 

(e)           amend Section 1.05(a), Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or

 

83

--------------------------------------------------------------------------------


 

(g)           release the Company or any Designated Borrower or all or
substantially all of the Subsidiary Guarantors, from its or their obligations
under the Loan Documents without the written consent of each Lender directly
affected thereby;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

11.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrowers, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

84

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications from the Administrative Agent to the Lenders and the L/C Issuer
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of the
items delivered by any Borrower to the Administrative Agent pursuant to Sections
7.01, 7.02 or 7.03 or any other materials and/or information at the request of
any Borrower through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses result from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) from a Responsible Officer of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

85

--------------------------------------------------------------------------------


 

11.03      No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or originating from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Claim against or affecting any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such

 

86

--------------------------------------------------------------------------------


 

Indemnitee, (y) result from a claim brought by the Company or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) related to
Hazardous Materials that are unrelated to the Company or any of its Subsidiaries
and that are first used, released, disposed or otherwise emitted by a Person
other than the Company or any of its Subsidiaries at or on any property after
such property has been transferred to any Indemnitee or its successors or
assigns by foreclosure, deed-in-lieu of foreclosure or similar transfer.

 

(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent, the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent, the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or L/C Issuer in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so

 

87

--------------------------------------------------------------------------------


 

recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that:

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)           any assignment of a Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender, such approval
not to be unreasonably withheld, unless the Person that is the proposed assignee
is itself a Lender (whether or not the proposed assignee would otherwise qualify
as an Eligible Assignee); and

 

(iii)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the

 

88

--------------------------------------------------------------------------------


 

amount, if any, required as set forth in Schedule 11.06, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Borrowers and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

89

--------------------------------------------------------------------------------


 

(e)           Limitation upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Company, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors

 

90

--------------------------------------------------------------------------------


 

and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided that unless specifically
prohibited by applicable law or court order, such Lender shall use its
commercially reasonable efforts to notify the Company of any request by any
regulatory authority or representative thereof of the National Association of
Insurance Commissioners (other than any such request in connection with any
examination of the financial condition of such Lender by such governmental
agency or the National Association of Insurance Commissioners) for disclosure of
any such non-public information prior to disclosure of such information, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

11.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party then due and payable under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.

 

91

--------------------------------------------------------------------------------


 

Each Lender and the L/C Issuer agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

11.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

92

--------------------------------------------------------------------------------


 

11.13      Replacement of Lenders.

 

If (a) any Lender requests compensation under Section 3.04, (b) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Sections 3.01 or 3.04,
(c) any Lender is subject to illegality under Section 3.02, (d) a Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (e) any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)            Administrative Agent shall have received the assignment fee
specified in Section 11.06(b);

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable Laws; and

 

(v)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO NEW YORK
CONFLICTS OF LAWS PRINCIPLES.

 

93

--------------------------------------------------------------------------------


 

(b)           SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

94

--------------------------------------------------------------------------------


 

11.16      USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

 

11.17      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to promptly return the amount
of any excess to such Borrower (or to any other Person who may be entitled
thereto under applicable law).

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

AMPHENOL INTERCONNECT PRODUCTS CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

AMPHENOL INTERNATIONAL LTD,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TIMES FIBER COMMUNICATIONS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

96

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer
and Swing Line Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WACHOVIA BANK, N.A., as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

97

--------------------------------------------------------------------------------